Exhibit 10.1

 

EXECUTION COPY

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Security
Agreement”) is entered into as of October 15, 2007 by and among United
Stationers Supply Co., an Illinois corporation (the “Borrower”),  United
Stationers Inc., a Delaware corporation (the “Parent”), and the other
Subsidiaries of the Parent listed on the signature page hereto (together with
the Borrower and the Parent, collectively, the “Initial Grantors,” and together
with any additional Domestic Subsidiaries, whether now existing or hereafter
formed which become parties to this Security Agreement by executing a Supplement
hereto in substantially the form of Annex I, the “Grantors”), and JPMorgan Chase
Bank, N.A., in its capacity as collateral agent (the “Collateral Agent”) for the
Secured Parties.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Collateral Agent has entered into that certain Intercreditor
Agreement, dated as of October 15, 2007, by and among the Collateral Agent and
certain lenders identified and defined therein in connection with certain
extensions of credit and financial accommodations to the Borrower (as the same
may have been or may be amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”);

 

WHEREAS, the Bank Credit Agreement and the Note Agreement and the Eligible
Additional Senior Secured Documents (if in effect), among other things, evidence
the Borrower’s outstanding obligations under the Bank Credit Agreement and the
Note Agreement and the Eligible Additional Senior Secured Documents and provide,
subject to the terms and conditions of the Bank Credit Agreement and the Note
Agreement and the Eligible Additional Senior Secured Documents, for the making
of advances, loans and other financial accommodations by certain of the Lenders
to or for the benefit of the Borrower;

 

WHEREAS, the Parent owns all of the issued and outstanding capital stock of the
Borrower and the Borrower owns, directly or indirectly, all or a majority of the
issued and outstanding capital stock and other equity interests of each Grantor
(other than the Parent or the Borrower); and such Grantors shall derive
benefits, both direct and indirect, by the continued effectiveness of the Bank
Credit Agreement and the Note Agreement and, if in effect, any Eligible
Additional Senior Secured Documents;

 

WHEREAS, certain of the Grantors have entered into certain guarantees (the
“Guarantees”) pursuant to which they have guaranteed, without limitation and
with full recourse, the payment when due of the Obligations;

 

WHEREAS, each Grantor has granted a security interest in and lien upon its
assets pursuant to that certain Pledge and Security Agreement, dated as of March
21, 2003, by and among the Borrower, the Parent, the Initial Grantors parties
thereto and JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA, a
national banking association having its principal office in Chicago, Illinois),
as administrative agent (as amended, restated or otherwise modified as of the
date hereof, the “Existing Security Agreement”) to secure the Secured
Obligations

 

--------------------------------------------------------------------------------


 

under (and as defined in) the Bank Credit Agreement and the parties hereto
intend (i) to amend and restate such Existing Security Agreement pursuant to the
terms hereof and (ii) that this Security Agreement not constitute a novation
thereof;

 

WHEREAS, it is a condition precedent to the continued effectiveness of the Bank
Credit Agreement and the Note Agreement, and, if in effect, any Eligible
Additional Senior Secured Documents, that each Grantor agree to amend and
restate the Existing Security Agreement to re-evidence the grant of a security
interest in and lien upon its assets to secure the Secured Obligations under the
Bank Credit Agreement and to grant a security interest and lien upon its assets
to secure the Secured Obligations under the Note Agreement, and, if in effect,
any Eligible Additional Senior Secured Document;

 

WHEREAS, the Lenders have required as a condition to the continued effectiveness
of the Bank Credit Agreement and Note Agreement, and, if in effect, any Eligible
Additional Senior Secured Document, that each Grantor execute and deliver this
Security Agreement;

 

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Secured
Parties, hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


1.1.                              TERMS DEFINED IN INTERCREDITOR AGREEMENT. ALL
CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE MEANINGS
ASSIGNED TO SUCH TERMS IN THE INTERCREDITOR AGREEMENT OR, TO THE EXTENT NOT
DEFINED THEREIN, AS DEFINED IN THE BANK CREDIT AGREEMENT.


 


1.2.                              TERMS DEFINED IN NEW YORK UNIFORM COMMERCIAL
CODE. TERMS DEFINED IN THE NEW YORK UCC WHICH ARE NOT OTHERWISE DEFINED IN THIS
SECURITY AGREEMENT ARE USED HEREIN AS DEFINED IN THE NEW YORK UCC.


 


1.3.                              DEFINITIONS OF CERTAIN TERMS USED HEREIN. AS
USED IN THIS SECURITY AGREEMENT, IN ADDITION TO THE TERMS DEFINED IN THE
PRELIMINARY STATEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Accounts” shall have the meaning set forth in Article 9 of the New York UCC or
in the PPSA, as applicable.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the New York
UCC or in the PPSA, as applicable.

 

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Fixtures, General Intangibles, Instruments, Inventory,
Investment Property, Pledged Deposits, Pledged Stock and Other Collateral,
wherever located, in which any Grantor now has or hereafter acquires any right
or interest, and the proceeds (including Stock Rights), insurance

 

2

--------------------------------------------------------------------------------


 

proceeds and products thereof, together with all books and records, customer
lists, credit files, computer files, programs, printouts and other computer
materials and records related thereto.

 

“Commercial Tort Claims” means those certain currently existing commercial tort
claims of any Grantor, including each commercial tort claim specifically
described in Exhibit “E”.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York UCC.

 

“Customer Advance Notes” shall mean customer advance notes not prohibited under
the Bank Credit Agreement and the Note Agreement, and, if in effect, any
Eligible Additional Senior Secured Documents.

 

“Default” means an event described in Section 5.1.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the New York
UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the New York UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the New York UCC or
in the PPSA, as applicable.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Fixtures” shall have the meaning set forth in Article 9 of the New York UCC.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the New
York UCC or the meaning of “intangibles” as set forth in the PPSA, as
applicable.

 

“Instruments” shall have the meaning set forth in Article 9 of the New York UCC
or in the PPSA, as applicable.

 

“Inventory” shall have the meaning set forth in Article 9 of the New York UCC or
in the PPSA, as applicable.

 

“Investment Property” shall have the meaning set forth in Article 9 of the New
York UCC.

 

“New York UCC” means the New York Uniform Commercial Code as in effect from time
to time.

 

“Other Collateral” means any property of the Grantors, other than real estate,
not included within the defined terms Accounts, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Fixtures, General Intangibles, Instruments,
Inventory, Investment Property and Pledged Deposits, including, without
limitation, all cash on hand, letter-of-credit rights, letters of credit, Stock
Rights and Deposit Accounts or other deposits (general or special, time or
demand, provisional or final) with any bank or other financial institution, it
being

 

3

--------------------------------------------------------------------------------


 

intended that the Collateral include all property of the Grantors other than
real estate (subject to the limitations set forth in Article II).

 

“Paid in Full” means (i) the payment in full in cash of the Secured Obligations
(other than contingent indemnity obligations), (ii) the termination of all
Commitments under the Bank Credit Agreement and (iii) the termination and/or
cash collateralization of all Facility LCs, in each case, in accordance with the
Bank Credit Agreement. The term “Payment in Full” shall have a correlative
meaning.

 

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Collateral Agent or to any Secured
Parties as security for any Secured Obligation, and all rights to receive
interest on said deposits.

 

“Pledged Stock” means, with respect to any Grantor, the shares of common and
preferred stock (or other ownership interest) of each issuer identified in
Exhibit “C” under the name of such Grantor and all other shares of capital stock
(or other ownership interest) of whatever class of each such issuer, now or
hereafter owned by such Grantor, and all certificates evidencing the same, and
shall include, without limitation, all of the capital stock of the Parent’s
Domestic Subsidiaries owned by such Grantor and the requisite percentage of the
capital stock of all Material Foreign Subsidiaries required to be pledged
pursuant to the Bank Credit Agreement and the Note Agreement, and, if in effect,
any Eligible Additional Senior Secured Documents, and owned by such Grantor.

 

“PPSA” shall mean the Personal Property Security Act in effect from time to time
in the Province of Ontario or such similar legislation in effect in any other
Province of Canada, as applicable, as amended or supplemented from time to time.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Obligations” means the “Obligations” under and as defined in the
Intercreditor Agreement.

 

“Security” has the meaning set forth in Article 8 of the New York UCC or in the
PPSA, as applicable.

 

“Stock Rights” means any securities, dividends or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
and any securities, any right to receive securities and any right to receive
earnings, in which any Grantor now has or hereafter acquires any right, issued
by an issuer of such securities.

 

4

--------------------------------------------------------------------------------


 

“Supporting Obligation” shall have the meaning set forth in Article 9 of the New
York UCC.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 


ARTICLE II

 


GRANT OF SECURITY INTEREST


 

Each of the Grantors hereby pledges, assigns and grants to the Collateral Agent,
on behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest, whether now owned
or hereafter acquired, in and to the Collateral to secure the prompt and
complete payment and performance of the Secured Obligations.

 

Notwithstanding the foregoing, the Collateral shall not include (i) (a) any
Accounts, General Intangibles, Chattel Paper, Instruments, Documents or
Investment Property which constitute Receivables subject to any Receivables
Purchase Facility permitted under the Credit Agreement, the Note Agreement, and,
if in effect, any Eligible Additional Senior Secured Documents, and (b) any
Deposit Accounts maintained in accordance with the requirements of the
applicable Receivables Purchase Facility into which collections and other
amounts related to those items described in clause (i)(a) are deposited
(collectively, the “Securitization Collateral”), (ii) any Property to the extent
that such grant of a security interest is prohibited by any applicable law or
governmental authority, requires a consent not obtained of any governmental
authority pursuant to any applicable law or is prohibited by, or constitutes a
breach or default under or results in the termination of or requires any consent
not obtained under, any contract, license, agreement, instrument or other
document evidencing or giving rise to such property or, in the case of any
investment property, any applicable shareholder or similar agreement, except to
the extent that such applicable law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law, (iii) with respect to any shares of
stock or other ownership interests in any first-tier Foreign Subsidiary, the
excess over 65% of all of the voting shares of stock or equity interests in such
Foreign Subsidiary, (iv) any stock or other ownership interests of any
Subsidiary of any first-tier Foreign Subsidiary and (v) any shares of the
Parent’s capital stock that have been repurchased by the Parent and held in
treasury. The Collateral Agent’s security interest in any item constituting
Securitization Collateral shall be released upon the sale, contribution or
transfer thereof under the terms of the applicable Receivables Purchase
Facility. Each of the Grantors acknowledges, for the purposes of the PPSA, that
(i) value has been given, (ii) it has rights in the Collateral (other than
after-acquired Collateral), (iii) it has not agreed to postpone the time of
attachment of the security interest in the Collateral and (iv) it has received a
duplicate copy of this Security Agreement.

 

5

--------------------------------------------------------------------------------


 


ARTICLE III

 


REPRESENTATIONS AND WARRANTIES


 

Each of the Initial Grantors represents and warrants to the Collateral Agent and
the Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement in
substantially the form of Annex I represents and warrants (after giving effect
to supplements to each of the Exhibits hereto with respect to such subsequent
Grantor as attached to such Security Agreement Supplement), that:

 


3.1.                              TITLE, AUTHORIZATION, VALIDITY AND
ENFORCEABILITY. SUCH GRANTOR HAS GOOD AND VALID RIGHTS IN OR THE POWER TO
TRANSFER THE COLLATERAL OWNED BY IT AND TITLE TO THE COLLATERAL WITH RESPECT TO
WHICH IT HAS PURPORTED TO GRANT A SECURITY INTEREST HEREUNDER, FREE AND CLEAR OF
ALL LIENS EXCEPT FOR LIENS PERMITTED UNDER SECTION 4.1.3, AND HAS FULL
CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP, AS APPLICABLE, POWER AND
AUTHORITY TO GRANT TO THE COLLATERAL AGENT THE SECURITY INTEREST IN SUCH
COLLATERAL PURSUANT HERETO. THE EXECUTION AND DELIVERY BY SUCH GRANTOR OF THIS
SECURITY AGREEMENT HAS BEEN DULY AUTHORIZED BY PROPER CORPORATE, LIMITED
LIABILITY COMPANY OR PARTNERSHIP, AS APPLICABLE, PROCEEDINGS, AND THIS SECURITY
AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH GRANTOR AND
CREATES A SECURITY INTEREST WHICH IS ENFORCEABLE AGAINST SUCH GRANTOR IN ALL
COLLATERAL IT NOW OWNS OR HEREAFTER ACQUIRES, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY (I) BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION OR
SIMILAR LAWS RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY, (II) GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING
IN EQUITY OR AT LAW), AND (III) REQUIREMENTS OF REASONABLENESS, GOOD FAITH AND
FAIR DEALING. FINANCING STATEMENTS HAVE BEEN FILED IN THE APPROPRIATE OFFICES
AGAINST SUCH GRANTOR IN THE LOCATIONS LISTED ON EXHIBIT “D”, AND THE COLLATERAL
AGENT HAS A FULLY PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL
OWNED BY SUCH GRANTOR IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY FILING
UNDER THE APPLICABLE UNIFORM COMMERCIAL CODE OR PPSA, AS APPLICABLE, SUBJECT TO
LIENS PERMITTED UNDER THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF
IN EFFECT, ANY ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS, PROVIDED THAT
NOTHING HEREIN SHALL BE DEEMED TO CONSTITUTE AN AGREEMENT TO SUBORDINATE ANY OF
THE LIENS OF THE COLLATERAL AGENT UNDER THE LENDER DOCUMENTS TO ANY LIENS
OTHERWISE PERMITTED UNDER THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND,
IF IN EFFECT, ANY ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS (OTHER THAN
PERMITTED PRIORITY LIENS).


 


3.2.                              CONFLICTING LAWS AND CONTRACTS. NEITHER THE
EXECUTION AND DELIVERY BY SUCH GRANTOR OF THIS SECURITY AGREEMENT, THE CREATION
AND PERFECTION OF THE SECURITY INTEREST IN THE COLLATERAL GRANTED HEREUNDER, NOR
COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF WILL VIOLATE (I) ANY APPLICABLE
LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE OR AWARD
BINDING ON SUCH GRANTOR, OR (II) SUCH GRANTOR’S CHARTER, ARTICLES OR BY-LAWS (OR
SIMILAR CONSTITUTIVE DOCUMENTS), OR (III) THE PROVISIONS OF ANY INDENTURE,
MATERIAL INSTRUMENT OR MATERIAL AGREEMENT TO WHICH SUCH GRANTOR IS A PARTY OR IS
SUBJECT, OR BY WHICH IT, OR ITS PROPERTY IS BOUND OR AFFECTED, OR CONFLICT WITH
OR CONSTITUTE A DEFAULT THEREUNDER, OR RESULT IN OR REQUIRE THE CREATION OR
IMPOSITION OF ANY LIEN IN, OF OR ON THE PROPERTY OF SUCH GRANTOR PURSUANT TO THE
TERMS OF ANY SUCH INDENTURE, MATERIAL INSTRUMENT OR MATERIAL AGREEMENT (OTHER
THAN ANY LIEN OF THE COLLATERAL AGENT ON BEHALF OF THE SECURED PARTIES).


 


6

--------------------------------------------------------------------------------



 


3.3.                              TYPE AND JURISDICTION OF ORGANIZATION. AS OF
THE DATE OF THE COMPLIANCE CERTIFICATE MOST RECENTLY DELIVERED TO THE COLLATERAL
AGENT PURSUANT TO SECTION 6.1.3 OF THE BANK CREDIT AGREEMENT IN CONNECTION WITH
THE MOST RECENT ANNUAL FINANCIAL STATEMENTS OF THE PARENT DELIVERED PURSUANT TO
SECTION 6.1.1 OF THE BANK CREDIT AGREEMENT  (SUCH DATE BEING THE “REFERENCE
DATE”), THE BORROWER IS A CORPORATION ORGANIZED UNDER THE LAWS OF THE STATE OF
ILLINOIS; EACH OF UNITED STATIONERS TECHNOLOGY SERVICES LLC AND UNITED
STATIONERS FINANCIAL SERVICES LLC IS A LIMITED LIABILITY COMPANY ORGANIZED UNDER
THE LAWS OF THE STATE OF ILLINOIS; THE PARENT IS A CORPORATION ORGANIZED UNDER
THE LAWS OF THE STATE OF DELAWARE; AND LAGASSE, INC. IS A CORPORATION ORGANIZED
UNDER THE LAWS OF THE STATE OF LOUISIANA, IN EACH CASE, EXCEPT TO THE EXTENT (X)
SUCH PERSON HAS BEEN MERGED WITH OR INTO ANY OTHER PERSON IN A TRANSACTION NOT
PROHIBITED BY THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN
EFFECT, ANY ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS, OR (Y) SUCH PERSON HAS
COMPLIED WITH THE REQUIREMENTS OF SECTION 4.1.4 OR (Z) AS TO PERSONS OTHER THAN
THE COMPANY OR THE PARENT, SUCH PERSON HAS BEEN SOLD OR OTHERWISE DISPOSED OF IN
A TRANSACTION PERMITTED BY THE LENDER DOCUMENTS, AND IN EACH CASE, THIS
REPRESENTATION SHALL BE DEEMED AMENDED TO MAKE REFERENCE TO THE CORRECT PERSON,
TYPE OF ENTITY AND/OR JURISDICTION, AS APPLICABLE.


 


3.4.                              PRINCIPAL LOCATION. AS OF THE REFERENCE DATE,
SUCH GRANTOR’S MAILING ADDRESS AND THE LOCATION OF ITS PLACE OF BUSINESS (IF IT
HAS ONLY ONE) OR ITS CHIEF EXECUTIVE OFFICE (IF IT HAS MORE THAN ONE PLACE OF
BUSINESS), IS DISCLOSED IN EXHIBIT “A”; SUCH GRANTOR HAS NO OTHER PLACES OF
BUSINESS EXCEPT THOSE SET FORTH IN EXHIBIT “A”.


 


3.5.                              PROPERTY LOCATIONS. AS OF THE REFERENCE DATE,
THE INVENTORY, EQUIPMENT AND FIXTURES OF EACH GRANTOR ARE LOCATED SOLELY AT THE
LOCATIONS OF SUCH GRANTOR DESCRIBED IN EXHIBIT “A”, EXCEPT FOR SUCH INVENTORY,
EQUIPMENT OR FIXTURES WHICH (I) ARE OUT FOR REPAIR, (II) HAVE BEEN SOLD OR
OTHERWISE DISPOSED OF IN ACCORDANCE WITH THE TERMS OF THE BANK CREDIT AGREEMENT
AND THE NOTE AGREEMENT, AND, IF IN EFFECT, ANY ELIGIBLE ADDITIONAL SENIOR
SECURED DOCUMENTS, (III) ARE IN TRANSIT TO A PLACE DESCRIBED IN EXHIBIT “A” OR
(IV) WHEN TAKEN TOGETHER, HAVE A NET BOOK VALUE IN THE AGGREGATE OF $10,000,000
OR LESS. ALL OF SAID LOCATIONS ARE OWNED BY SUCH GRANTOR EXCEPT FOR LOCATIONS
(I) WHICH ARE LEASED BY SUCH GRANTOR AS LESSEE AND DESIGNATED IN PART B OF
EXHIBIT “A” AND (II) AT WHICH INVENTORY OR EQUIPMENT IS HELD IN A PUBLIC
WAREHOUSE OR IS OTHERWISE HELD BY A BAILEE OR ON CONSIGNMENT BY SUCH GRANTOR AS
DESIGNATED IN PART C OF EXHIBIT “A”.


 


3.6.                              NO OTHER NAMES. EXCEPT AS SET FORTH ON EXHIBIT
“A”, DURING THE THREE YEAR PERIOD PRIOR TO THE DATE OF THIS SECURITY AGREEMENT
AND FROM THE DATE OF THIS SECURITY AGREEMENT THROUGH AND INCLUDING THE REFERENCE
DATE, SUCH GRANTOR HAS NOT CONDUCTED BUSINESS UNDER ANY NAME EXCEPT THE NAME IN
WHICH IT HAS EXECUTED THIS SECURITY AGREEMENT, WHICH IS THE EXACT NAME AS IT
APPEARS IN SUCH GRANTOR’S ORGANIZATIONAL DOCUMENTS, AS AMENDED, AS FILED WITH
SUCH GRANTOR’S JURISDICTION OF ORGANIZATION AS OF THE DATE OF THIS SECURITY
AGREEMENT.


 


3.7.                              ACCOUNTS AND CHATTEL PAPER. THE NAMES OF THE
OBLIGORS, AMOUNTS OWING, DUE DATES AND OTHER INFORMATION WITH RESPECT TO THE
ACCOUNTS AND CHATTEL PAPER OWNED BY SUCH GRANTOR ARE CORRECTLY STATED, IN ALL
MATERIAL RESPECTS, IN ALL RECORDS OF SUCH GRANTOR RELATING THERETO AND IN ALL
INVOICES AND REPORTS WITH RESPECT THERETO FURNISHED TO THE COLLATERAL AGENT BY
SUCH GRANTOR FROM TIME TO TIME. AS OF THE TIME WHEN EACH ACCOUNT OR EACH ITEM OF
CHATTEL PAPER ARISES, SUCH GRANTOR SHALL BE DEEMED TO HAVE REPRESENTED AND
WARRANTED THAT SUCH ACCOUNT OR


 


7

--------------------------------------------------------------------------------



 


CHATTEL PAPER, AS THE CASE MAY BE, AND ALL RECORDS RELATING THERETO, IS GENUINE
AND IN ALL MATERIAL RESPECTS WHAT IT PURPORTS TO BE.


 


3.8.                              FILING REQUIREMENTS. AS OF THE REFERENCE DATE,
NONE OF THE EQUIPMENT OWNED BY SUCH GRANTOR IS COVERED BY ANY CERTIFICATE OF
TITLE REQUIRED TO BE DELIVERED PURSUANT TO SECTION 4.3.2, EXCEPT FOR THE
VEHICLES DESCRIBED IN PART A OF EXHIBIT “B”. AS OF THE REFERENCE DATE, NONE OF
THE COLLATERAL OWNED BY SUCH GRANTOR IS OF A TYPE FOR WHICH SECURITY INTERESTS
OR LIENS MAY BE PERFECTED BY FILING UNDER ANY FEDERAL STATUTE EXCEPT FOR (I) THE
VEHICLES DESCRIBED IN PART B OF EXHIBIT “B” AND (II) PATENTS, TRADEMARKS AND
COPYRIGHTS HELD BY SUCH GRANTOR AND DESCRIBED IN PART C OF EXHIBIT “B”.


 


3.9.                              NO FINANCING STATEMENTS. NO FINANCING
STATEMENT DESCRIBING ALL OR ANY PORTION OF THE COLLATERAL WHICH HAS NOT LAPSED
OR BEEN TERMINATED NAMING SUCH GRANTOR AS DEBTOR HAS BEEN FILED IN ANY
JURISDICTION EXCEPT FINANCING STATEMENTS (I) NAMING THE COLLATERAL AGENT ON
BEHALF OF THE SECURED PARTIES AS THE SECURED PARTY AND (II) IN RESPECT OF LIENS
PERMITTED BY THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN
EFFECT, ANY ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS; PROVIDED, THAT NOTHING
HEREIN SHALL BE DEEMED TO CONSTITUTE AN AGREEMENT TO SUBORDINATE ANY OF THE
LIENS OF THE COLLATERAL AGENT UNDER THE LENDER DOCUMENTS TO ANY LIENS OTHERWISE
PERMITTED UNDER THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN
EFFECT, ANY ELIGIBLE ADDITIONAL SENIOR SECURED INDEBTEDNESS (OTHER THAN
PERMITTED PRIORITY LIENS).


 


3.10.                        FEDERAL EMPLOYER IDENTIFICATION NUMBER; STATE
ORGANIZATION NUMBER. SUCH GRANTOR’S FEDERAL EMPLOYER IDENTIFICATION NUMBER IS,
AND IF SUCH GRANTOR IS A REGISTERED ORGANIZATION, SUCH GRANTOR’S STATE
ORGANIZATION NUMBER IS SET FORTH ON EXHIBIT “A”.


 


3.11.                        PLEDGED SECURITIES AND OTHER INVESTMENT PROPERTY.
AS OF THE REFERENCE DATE, EXHIBIT “C” SETS FORTH A COMPLETE AND ACCURATE LIST OF
THE PLEDGED STOCK, AND TO THE EXTENT THE SAME HAS A VALUE IN EXCESS OF
$5,000,000 INDIVIDUALLY OR $10,000,000 IN THE AGGREGATE, INSTRUMENTS, SECURITIES
AND OTHER INVESTMENT PROPERTY (TO THE EXTENT THE SAME DO NOT CONSTITUTE CASH
EQUIVALENT INVESTMENTS OR CUSTOMER ADVANCE NOTES) DELIVERED TO THE COLLATERAL
AGENT. EACH GRANTOR IS THE DIRECT AND BENEFICIAL OWNER OF EACH INSTRUMENT,
SECURITY AND OTHER TYPE OF INVESTMENT PROPERTY LISTED ON EXHIBIT “C” AS BEING
OWNED BY IT, FREE AND CLEAR OF ANY LIENS, EXCEPT FOR THE SECURITY INTEREST
GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES
HEREUNDER. EACH GRANTOR FURTHER REPRESENTS AND WARRANTS THAT (I) ALL PLEDGED
STOCK WHICH ARE SHARES OF STOCK IN A CORPORATION OR OWNERSHIP INTERESTS IN A
PARTNERSHIP OR LIMITED LIABILITY COMPANY HAVE BEEN (TO THE EXTENT SUCH CONCEPTS
ARE RELEVANT WITH RESPECT TO SUCH PLEDGED STOCK) DULY AND VALIDLY ISSUED, ARE
FULLY PAID AND NON-ASSESSABLE AND CONSTITUTE, AS OF THE REFERENCE DATE, THE
PERCENTAGE OF THE ISSUED AND OUTSTANDING SHARES OF STOCK (OR OTHER EQUITY
INTERESTS) OF THE RESPECTIVE ISSUERS THEREOF INDICATED ON EXHIBIT “C” HERETO AND
(II) WITH RESPECT TO ANY CERTIFICATES DELIVERED TO THE COLLATERAL AGENT
REPRESENTING AN OWNERSHIP INTEREST IN A PARTNERSHIP OR LIMITED LIABILITY
COMPANY, EITHER SUCH CERTIFICATES ARE SECURITIES AS DEFINED IN ARTICLE 8 OF THE
UNIFORM COMMERCIAL CODE OF THE APPLICABLE JURISDICTION OR IN THE PPSA, AS
APPLICABLE, AS A RESULT OF ACTIONS BY THE ISSUER OR OTHERWISE, OR, IF SUCH
CERTIFICATES ARE NOT SECURITIES, SUCH GRANTOR HAS SO INFORMED THE COLLATERAL
AGENT SO THAT THE COLLATERAL AGENT MAY TAKE STEPS TO PERFECT ITS SECURITY
INTEREST THEREIN AS A GENERAL INTANGIBLE.


 


8

--------------------------------------------------------------------------------


 


ARTICLE IV

 


COVENANTS


 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated in accordance with Section 8.14, each of the Initial
Grantors agrees, and from and after the effective date of any Security Agreement
Supplement applicable to any Grantor (and after giving effect to supplements to
each of the Exhibits hereto with respect to such subsequent Grantor as attached
to such Security Agreement Supplement) and thereafter until this Security
Agreement is terminated in accordance with Section 8.14 each such subsequent
Grantor agrees:

 


4.1.                              GENERAL.


 


4.1.1  COMPLIANCE WITH BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT AND ANY
ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS. EACH OF THE GRANTORS COVENANTS
THAT (I) SO LONG AS ANY LENDER HAS ANY COMMITMENT OUTSTANDING UNDER THE BANK
CREDIT AGREEMENT OR ANY AMOUNT PAYABLE TO IT UNDER THE BANK CREDIT AGREEMENT OR
ANY OTHER SECURED OBLIGATIONS UNDER THE BANK CREDIT AGREEMENT (OTHER THAN
CONTINGENT INDEMNITY OBLIGATIONS) SHALL REMAIN UNPAID, IT WILL, AND, IF
NECESSARY, WILL ENABLE THE BORROWER AND THE PARENT TO, FULLY COMPLY WITH THOSE
COVENANTS AND AGREEMENTS OF THE BORROWER AND THE PARENT APPLICABLE TO SUCH
GRANTOR SET FORTH IN THE BANK CREDIT AGREEMENT AND (II) SO LONG AS ANY LENDER
HAS ANY AMOUNT PAYABLE TO IT UNDER THE NOTE AGREEMENT OR ANY OTHER SECURED
OBLIGATIONS UNDER THE NOTE AGREEMENT (OTHER THAN CONTINGENT INDEMNITY
OBLIGATIONS) SHALL REMAIN UNPAID, IT WILL, AND, IF NECESSARY, WILL ENABLE THE
BORROWER AND THE PARENT TO, FULLY COMPLY WITH THOSE COVENANTS AND AGREEMENTS OF
THE BORROWER AND THE PARENT APPLICABLE TO SUCH GRANTOR SET FORTH IN THE NOTE
AGREEMENT AND (III) SO LONG AS ANY LENDER HAS ANY AMOUNT PAYABLE TO IT UNDER ANY
ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS OR ANY OTHER SECURED OBLIGATIONS
UNDER ANY ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS (OTHER THAN CONTINGENT
INDEMNITY OBLIGATIONS) SHALL REMAIN UNPAID, IT WILL, AND IF NECESSARY, WILL
ENABLE THE BORROWER AND THE PARENT TO, FULLY COMPLY WITH THOSE COVENANTS AND
AGREEMENTS OF THE BORROWER AND THE PARENT APPLICABLE TO SUCH GRANTOR SET FORTH
IN SUCH ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS.


 


4.1.2  FINANCING STATEMENTS AND OTHER ACTIONS; DEFENSE OF TITLE. EACH GRANTOR
HEREBY AUTHORIZES THE COLLATERAL AGENT TO FILE, AND IF REQUESTED WILL EXECUTE
AND DELIVER TO THE COLLATERAL AGENT, ALL FINANCING STATEMENTS DESCRIBING THE
COLLATERAL OWNED BY SUCH GRANTOR AND OTHER DOCUMENTS AND TAKE SUCH OTHER ACTIONS
AS MAY FROM TIME TO TIME REASONABLY BE REQUESTED BY THE COLLATERAL AGENT IN
ORDER TO MAINTAIN A FIRST PERFECTED SECURITY INTEREST IN AND, IF APPLICABLE,
CONTROL OF, THE COLLATERAL OWNED BY SUCH GRANTOR, SUBJECT TO LIENS PERMITTED
UNDER THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN EFFECT, ANY
ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS, PROVIDED THAT NOTHING HEREIN SHALL
BE DEEMED TO CONSTITUTE AN AGREEMENT TO SUBORDINATE ANY OF THE LIENS OF THE
COLLATERAL AGENT UNDER THE LENDER DOCUMENTS TO ANY LIENS OTHERWISE PERMITTED
UNDER THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN EFFECT, ANY
ELIGIBLE ADDITIONAL SENIOR SECURED INDEBTEDNESS (OTHER THAN PERMITTED PRIORITY
LIENS). SUCH FINANCING STATEMENTS MAY DESCRIBE THE COLLATERAL IN THE SAME MANNER
AS DESCRIBED HEREIN OR MAY CONTAIN AN INDICATION OR DESCRIPTION OF COLLATERAL
THAT DESCRIBES SUCH PROPERTY IN


 


9

--------------------------------------------------------------------------------



 


ANY OTHER MANNER AS THE COLLATERAL AGENT MAY DETERMINE, IN ITS SOLE DISCRETION,
IS NECESSARY, ADVISABLE OR PRUDENT TO ENSURE THAT THE PERFECTION OF THE SECURITY
INTEREST IN THE COLLATERAL GRANTED TO THE COLLATERAL AGENT HEREIN. EACH GRANTOR
WILL TAKE ANY AND ALL ACTIONS NECESSARY TO DEFEND TITLE TO THE COLLATERAL OWNED
BY SUCH GRANTOR AGAINST ALL PERSONS AND TO DEFEND THE SECURITY INTEREST OF THE
COLLATERAL AGENT IN SUCH COLLATERAL AND THE PRIORITY THEREOF AGAINST ANY LIEN
NOT EXPRESSLY PERMITTED HEREUNDER. DURING THE CONTINUANCE OF A DEFAULT THE
BORROWER SHALL, UPON THE REQUEST OF THE COLLATERAL AGENT, PROVIDE A WRITTEN
SUMMARY OF EACH PROPERTY ON WHICH ANY FIXTURES ARE LOCATED BY ANY GRANTOR,
INCLUDING THE LEGAL DESCRIPTION, COUNTY AND STREET ADDRESS OF SUCH PROPERTY,
TOGETHER WITH THE NAME AND ADDRESS OF THE RECORD OWNER OF EACH SUCH PROPERTY.


 


4.1.3  LIENS. NO GRANTOR WILL CREATE, INCUR, OR SUFFER TO EXIST ANY LIEN ON THE
COLLATERAL OWNED BY SUCH GRANTOR EXCEPT LIENS PERMITTED PURSUANT TO THE BANK
CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN EFFECT, ANY ELIGIBLE
ADDITIONAL SENIOR SECURED DOCUMENTS, PROVIDED THAT NOTHING HEREIN SHALL BE
DEEMED TO CONSTITUTE AN AGREEMENT TO SUBORDINATE ANY OF THE LIENS OF THE
COLLATERAL AGENT UNDER THE LENDER DOCUMENTS TO ANY LIENS OTHERWISE PERMITTED
UNDER THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN EFFECT, ANY
ELIGIBLE ADDITIONAL SENIOR SECURED INDEBTEDNESS (OTHER THAN PERMITTED PRIORITY
LIENS).


 


4.1.4  CHANGE IN CORPORATE EXISTENCE, TYPE OR JURISDICTION OF ORGANIZATION,
LOCATION, NAME. EACH GRANTOR WILL, EXCEPT TO THE EXTENT PERMITTED UNDER THE BANK
CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN EFFECT, ANY APPLICABLE
ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENT:


 

(I)                                     PRESERVE ITS EXISTENCE AND CORPORATE
STRUCTURE AS IN EFFECT ON THE DATE OF THIS SECURITY AGREEMENT;

 

(II)                                  NOT CHANGE ITS JURISDICTION OF
ORGANIZATION;

 

(III)                               NOT MAINTAIN ITS PLACE OF BUSINESS (IF IT
HAS ONLY ONE) OR ITS CHIEF EXECUTIVE OFFICE (IF IT HAS MORE THAN ONE PLACE OF
BUSINESS) AT A LOCATION OTHER THAN A LOCATION SPECIFIED ON EXHIBIT “A;” AND

 

(IV)                              NOT (A) HAVE ANY INVENTORY, EQUIPMENT OR
FIXTURES OR PROCEEDS OR PRODUCTS THEREOF AT A LOCATION OTHER THAN A LOCATION
SPECIFIED IN EXHIBIT “A”, EXCEPT FOR SUCH INVENTORY, EQUIPMENT OR FIXTURES WHICH
(W) ARE OUT FOR REPAIR, (X) HAVE BEEN SOLD OR OTHERWISE DISPOSED OF IN
ACCORDANCE WITH THE TERMS OF THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT,
AND, IF IN EFFECT, ANY APPLICABLE ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENT,
(Y) ARE IN TRANSIT TO A PLACE DESCRIBED IN EXHIBIT “A” OR (Z) WHEN TAKEN
TOGETHER, HAVE AN AGGREGATE NET BOOK VALUE OF $10,000,000 OR LESS, (B) CHANGE
ITS NAME OR TAXPAYER IDENTIFICATION NUMBER OR (C) CHANGE ITS MAILING ADDRESS,

 

unless, in each such case, such Grantor shall have given the Collateral Agent
not less than 15 Business Days’ (or such shorter time as to which the Collateral
Agent and the Grantor shall agree) prior written notice of such event or
occurrence and the Collateral Agent

 

10

--------------------------------------------------------------------------------


 

shall have either (x) determined that such event or occurrence will not
adversely affect the validity, perfection or priority of the Collateral Agent’s
security interest in the Collateral, or (y) taken such steps (with the
cooperation of such Grantor to the extent necessary or advisable) as are
necessary or advisable to properly maintain the validity, perfection and
priority of the Collateral Agent’s security interest in the Collateral owned by
such Grantor.

 


4.1.5  OTHER FINANCING STATEMENTS. NO GRANTOR WILL SUFFER TO EXIST, OR SIGN OR
AUTHORIZE THE SIGNING ON ITS BEHALF OR THE FILING OF ANY FINANCING STATEMENT
NAMING IT AS DEBTOR COVERING ALL OR ANY PORTION OF THE COLLATERAL OWNED BY SUCH
GRANTOR, EXCEPT ANY FINANCING STATEMENT (I) AUTHORIZED UNDER SECTION 4.1.2 OR
(II) FILED TO PERFECT A LIEN PERMITTED BY THE BANK CREDIT AGREEMENT AND THE NOTE
AGREEMENT, AND, IF IN EFFECT, ANY APPLICABLE ELIGIBLE ADDITIONAL SENIOR SECURED
DOCUMENT; PROVIDED, THAT NOTHING HEREIN SHALL BE DEEMED TO CONSTITUTE AN
AGREEMENT TO SUBORDINATE ANY OF THE LIENS OF THE COLLATERAL AGENT UNDER THE
LENDER DOCUMENTS TO ANY LIENS OTHERWISE PERMITTED UNDER THE BANK CREDIT
AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN EFFECT, ANY APPLICABLE ELIGIBLE
ADDITIONAL SENIOR SECURED DOCUMENT (OTHER THAN PERMITTED PRIORITY LIENS).


 


4.2.                              RECEIVABLES.


 


4.2.1  COLLECTION OF RECEIVABLES. EXCEPT AS OTHERWISE PROVIDED IN THIS SECURITY
AGREEMENT, EACH GRANTOR WILL COLLECT AND ENFORCE, AT SUCH GRANTOR’S SOLE EXPENSE
AND IN ITS ORDINARY COURSE OF BUSINESS, ALL AMOUNTS DUE OR HEREAFTER DUE TO SUCH
GRANTOR UNDER THE RECEIVABLES OWNED BY SUCH GRANTOR.


 


4.2.2  DELIVERY OF INVOICES. EACH GRANTOR WILL DELIVER TO THE COLLATERAL AGENT
PROMPTLY UPON ITS REQUEST AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A
DEFAULT DUPLICATE INVOICES WITH RESPECT TO EACH ACCOUNT OWNED BY SUCH GRANTOR
AND OTHERWISE CONSTITUTING COLLATERAL HEREUNDER BEARING SUCH LANGUAGE OF
ASSIGNMENT AS THE COLLATERAL AGENT SHALL SPECIFY.


 


4.2.3  DISCLOSURE OF RECEIVABLES. UPON THE REASONABLE REQUEST OF THE COLLATERAL
AGENT, EACH GRANTOR SHALL DELIVER TO THE COLLATERAL AGENT COPIES OF ANY PERIODIC
REPORTS PREPARED WITH RESPECT TO RECEIVABLES IN CONNECTION WITH ANY RECEIVABLES
PURCHASE FACILITY.


 


4.3.                              INVENTORY AND EQUIPMENT.


 


4.3.1  BAILMENT AGREEMENTS, ETC. WITH RESPECT TO EACH LOCATION (OTHER THAN
PROPERTIES OWNED OR LEASED BY SUCH GRANTOR) AT WHICH INVENTORY (OTHER THAN
CATALOGS) AND/OR EQUIPMENT WITH A NET BOOK VALUE IN EXCESS OF $10,000,000 IS
LOCATED, EACH GRANTOR SHALL DELIVER BAILMENT AGREEMENTS, WAREHOUSE RECEIPTS,
FINANCING STATEMENTS OR OTHER DOCUMENTS REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT TO PROTECT THE COLLATERAL AGENT’S AND THE SECURED PARTIES’
SECURITY INTEREST IN SUCH INVENTORY AND/OR EQUIPMENT.


 


4.3.2  TITLED VEHICLES. UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A
DEFAULT, EACH GRANTOR WILL GIVE THE COLLATERAL AGENT NOTICE OF ITS ACQUISITION
OF ANY VEHICLE COVERED BY A CERTIFICATE OF TITLE THE NET BOOK VALUE OF WHICH,
WHEN TAKEN TOGETHER


 


11

--------------------------------------------------------------------------------



 


WITH ALL OTHER VEHICLES COVERED BY A CERTIFICATE OF TITLE OWNED BY ANY GRANTOR,
EXCEEDS $10,000,000 IN THE AGGREGATE, AND DELIVER TO THE COLLATERAL AGENT, UPON
REQUEST, THE ORIGINAL OF ANY VEHICLE TITLE CERTIFICATE AND DO ALL THINGS
NECESSARY TO HAVE THE LIEN OF THE COLLATERAL AGENT NOTED ON ANY SUCH CERTIFICATE
TO ELIMINATE SUCH EXCESS.


 


4.4.                              INSTRUMENTS, SECURITIES, CHATTEL PAPER,
DOCUMENTS AND PLEDGED DEPOSITS. EACH GRANTOR WILL (I) DELIVER TO THE COLLATERAL
AGENT IMMEDIATELY UPON EXECUTION OF THIS SECURITY AGREEMENT THE ORIGINALS OF ALL
PLEDGED STOCK, AND, TO THE EXTENT THE SAME HAS A VALUE IN EXCESS OF $5,000,000
INDIVIDUALLY OR $10,000,000 IN THE AGGREGATE, ORIGINALS OF ALL CHATTEL PAPER,
SECURITIES AND INSTRUMENTS CONSTITUTING COLLATERAL (IF ANY THEN EXIST AND OTHER
THAN THOSE CONSTITUTING CASH EQUIVALENT INVESTMENTS OR CUSTOMER ADVANCE NOTES),
(II) HOLD IN TRUST FOR THE COLLATERAL AGENT UPON RECEIPT AND IMMEDIATELY
THEREAFTER DELIVER TO THE COLLATERAL AGENT ANY PLEDGED STOCK, AND, TO THE EXTENT
THE SAME HAS A VALUE IN EXCESS OF $5,000,000 INDIVIDUALLY OR $10,000,000 IN THE
AGGREGATE, ORIGINALS OF CHATTEL PAPER, SECURITIES AND INSTRUMENTS CONSTITUTING
COLLATERAL (OTHER THAN THOSE CONSTITUTING CASH EQUIVALENT INVESTMENTS OR
CUSTOMER ADVANCE NOTES), (III) UPON THE DESIGNATION OF ANY PLEDGED DEPOSITS (AS
SET FORTH IN THE DEFINITION THEREOF), DELIVER TO THE COLLATERAL AGENT SUCH
PLEDGED DEPOSITS WHICH ARE EVIDENCED BY CERTIFICATES INCLUDED IN THE COLLATERAL
ENDORSED IN BLANK, MARKED WITH SUCH LEGENDS AND ASSIGNED AS THE COLLATERAL AGENT
SHALL SPECIFY, AND (IV) UPON THE COLLATERAL AGENT’S REQUEST, AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, DELIVER TO THE COLLATERAL
AGENT (AND THEREAFTER HOLD IN TRUST FOR THE COLLATERAL AGENT UPON RECEIPT AND
IMMEDIATELY DELIVER TO THE COLLATERAL AGENT) ANY DOCUMENT EVIDENCING OR
CONSTITUTING COLLATERAL. NO GRANTOR SHALL PERMIT ANY PERSON OTHER THAN SUCH
GRANTOR OR THE COLLATERAL AGENT TO MAINTAIN POSSESSION OF ANY CUSTOMER ADVANCE
NOTE.


 


4.5.                              UNCERTIFICATED SECURITIES AND CERTAIN OTHER
INVESTMENT PROPERTY. EACH GRANTOR WILL PERMIT THE COLLATERAL AGENT (I) FROM TIME
TO TIME TO CAUSE EACH SUBSIDIARY OF THE PARENT THAT IS AN ISSUER (AND, IF HELD
WITH A SECURITIES INTERMEDIARY, SUCH SECURITIES INTERMEDIARY) OF UNCERTIFICATED
SECURITIES OR OTHER TYPES OF INVESTMENT PROPERTY NOT REPRESENTED BY CERTIFICATES
WHICH ARE COLLATERAL OWNED BY SUCH GRANTOR, AND (II) AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF A DEFAULT TO CAUSE THE APPROPRIATE OTHER ISSUERS (AND,
IF HELD WITH A SECURITIES INTERMEDIARY, SUCH SECURITIES INTERMEDIARY) OF ANY
OTHER UNCERTIFICATED SECURITIES OR OTHER TYPES OF INVESTMENT PROPERTY NOT
REPRESENTED BY CERTIFICATES WHICH ARE COLLATERAL OWNED BY SUCH GRANTOR, IN EACH
CASE, TO MARK THEIR BOOKS AND RECORDS WITH THE NUMBERS AND FACE AMOUNTS OF ALL
SUCH UNCERTIFICATED SECURITIES OR OTHER TYPES OF INVESTMENT PROPERTY NOT
REPRESENTED BY CERTIFICATES AND ALL ROLLOVERS AND REPLACEMENTS THEREFOR TO
REFLECT THE LIEN OF THE COLLATERAL AGENT GRANTED PURSUANT TO THIS SECURITY
AGREEMENT. EACH GRANTOR WILL USE ALL COMMERCIALLY REASONABLE EFFORTS, (I) AT ALL
TIMES WITH RESPECT TO EACH SUBSIDIARY OF THE PARENT THAT IS AN ISSUER OF
INVESTMENT PROPERTY CONSTITUTING COLLATERAL OWNED BY SUCH GRANTOR HELD WITH A
FINANCIAL INTERMEDIARY, AND (II) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF A DEFAULT WITH RESPECT TO ALL OTHER INVESTMENT PROPERTY CONSTITUTING
COLLATERAL OWNED BY SUCH GRANTOR HELD WITH A FINANCIAL INTERMEDIARY, TO CAUSE
SUCH FINANCIAL INTERMEDIARY TO ENTER INTO A CONTROL AGREEMENT WITH THE
COLLATERAL AGENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT.


 


4.6.                              STOCK AND OTHER OWNERSHIP INTERESTS.


 


4.6.1  CHANGES IN CAPITAL STRUCTURE OF ISSUERS. NO GRANTOR WILL (I) PERMIT OR
SUFFER ANY ISSUER OF PLEDGED STOCK OWNED BY SUCH GRANTOR TO DISSOLVE, LIQUIDATE,
RETIRE ANY OF ITS


 


12

--------------------------------------------------------------------------------



 


CAPITAL STOCK OR OTHER INSTRUMENTS, SECURITIES OR OTHER INVESTMENT PROPERTY
EVIDENCING OWNERSHIP, REDUCE ITS CAPITAL OR MERGE OR CONSOLIDATE WITH ANY OTHER
ENTITY, OR (II) VOTE ANY OF THE INSTRUMENTS, SECURITIES OR OTHER INVESTMENT
PROPERTY IN FAVOR OF ANY OF THE FOREGOING, EXCEPT TO THE EXTENT NOT PROHIBITED
UNDER THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN EFFECT, ANY
ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS.


 


4.6.2  ISSUANCE OF ADDITIONAL SECURITIES. NO GRANTOR WILL PERMIT OR SUFFER (I)
ANY ISSUER OF PLEDGED STOCK THAT IS A GUARANTOR TO ISSUE ANY SUCH SECURITIES OR
OTHER OWNERSHIP INTERESTS, ANY RIGHT TO RECEIVE THE SAME OR ANY RIGHT TO RECEIVE
EARNINGS, EXCEPT TO SUCH GRANTOR OR (II) ANY ISSUER OF PLEDGED STOCK THAT IS NOT
A GUARANTOR TO ISSUE ANY SUCH SECURITIES OR OTHER OWNERSHIP INTERESTS, ANY RIGHT
TO RECEIVE THE SAME OR ANY RIGHT TO RECEIVE EARNINGS UNLESS SUCH ISSUANCE IS
MADE OR OFFERED TO EACH HOLDER OF SUCH SECURITIES BASED ON THEIR PROPORTIONATE
HOLDINGS THEREOF.


 


4.6.3  REGISTRATION OF PLEDGED SECURITIES AND OTHER INVESTMENT PROPERTY. EACH
GRANTOR WILL PERMIT ANY REGISTERABLE COLLATERAL OWNED BY SUCH GRANTOR TO BE
REGISTERED IN THE NAME OF THE COLLATERAL AGENT OR ITS NOMINEE AT ANY TIME AT THE
OPTION OF THE REQUISITE LENDERS FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT AND WITHOUT ANY FURTHER CONSENT OF SUCH GRANTOR.


 


4.6.4  EXERCISE OF RIGHTS IN PLEDGED SECURITIES AND OTHER INVESTMENT PROPERTY.
EACH GRANTOR WILL PERMIT THE COLLATERAL AGENT OR ITS NOMINEE AT ANY TIME DURING
THE CONTINUANCE OF A DEFAULT, WITHOUT NOTICE, TO EXERCISE OR REFRAIN FROM
EXERCISING ANY AND ALL VOTING AND OTHER CONSENSUAL RIGHTS PERTAINING TO THE
COLLATERAL OWNED BY SUCH GRANTOR OR ANY PART THEREOF, AND TO RECEIVE ALL
DIVIDENDS AND INTEREST IN RESPECT OF SUCH COLLATERAL.


 


4.7.                              DEPOSIT ACCOUNTS. EACH GRANTOR WILL UPON THE
COLLATERAL AGENT’S REQUEST DURING THE CONTINUANCE OF A DEFAULT, (I) CAUSE EACH
BANK OR OTHER FINANCIAL INSTITUTION IN WHICH IT MAINTAINS (A) A DEPOSIT ACCOUNT
WHICH IS COLLATERAL TO ENTER INTO A CONTROL AGREEMENT WITH THE COLLATERAL AGENT,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT IN ORDER
TO GIVE THE COLLATERAL AGENT CONTROL OF SUCH DEPOSIT ACCOUNT OR (B) OTHER
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) TO BE
NOTIFIED OF THE SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT HEREUNDER AND
CAUSE EACH SUCH BANK OR OTHER FINANCIAL INSTITUTION TO ACKNOWLEDGE SUCH
NOTIFICATION IN WRITING AND/OR (II) DELIVER TO EACH SUCH BANK OR OTHER FINANCIAL
INSTITUTION A LETTER, IN FORM AND SUBSTANCE ACCEPTABLE TO THE COLLATERAL AGENT,
TRANSFERRING OWNERSHIP OF SUCH DEPOSIT ACCOUNT TO THE COLLATERAL AGENT OR
TRANSFERRING DOMINION AND CONTROL OVER EACH SUCH OTHER DEPOSIT TO THE COLLATERAL
AGENT UNTIL SUCH TIME AS NO DEFAULT EXISTS. IN THE CASE OF DEPOSITS MAINTAINED
WITH BANKS, THE TERMS OF SUCH LETTER SHALL BE SUBJECT TO THE PROVISIONS OF THE
BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN EFFECT, ANY ELIGIBLE
ADDITIONAL SENIOR SECURED DOCUMENTS, REGARDING SETOFFS. THE PROVISIONS OF THIS
SECTION SHALL NOT APPLY TO (X) A DEPOSIT ACCOUNT FOR WHICH THE COLLATERAL AGENT
OR ANY OTHER BANK IS THE DEPOSITARY BANK AND IS IN AUTOMATIC CONTROL THEREOF AND
(Y) ANY DEPOSIT ACCOUNTS SPECIALLY AND EXCLUSIVELY USED FOR PAYROLL, PAYROLL
TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT OF ANY
GRANTOR’S EMPLOYEES OR ANY OTHER TRUST ACCOUNTS.


 


4.8.                              LETTER-OF-CREDIT RIGHTS. EACH GRANTOR WILL,
UPON THE COLLATERAL AGENT’S REQUEST, USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE EACH ISSUER OF A LETTER OF CREDIT THAT CONSTITUTES


 


13

--------------------------------------------------------------------------------



 


COLLATERAL (OTHER THAN LETTERS OF CREDIT THAT CONSTITUTE SUPPORTING OBLIGATIONS
IN RESPECT OF COLLATERAL) HAVING A FACE VALUE IN EXCESS OF $5,000,000, TO
CONSENT TO THE ASSIGNMENT OF PROCEEDS OF THE LETTER OF CREDIT IN ORDER TO GIVE
THE COLLATERAL AGENT CONTROL OF THE LETTER-OF-CREDIT RIGHTS TO SUCH LETTER OF
CREDIT.


 


4.9.                              INTELLECTUAL PROPERTY. IF, AFTER THE DATE OF
THIS SECURITY AGREEMENT, ANY GRANTOR OBTAINS RIGHTS TO ANY  FEDERALLY REGISTERED
PATENT, TRADEMARK OR COPYRIGHT, OR APPLIES FOR OR SEEKS FEDERAL REGISTRATION OF
ANY NEW PATENTABLE INVENTION, TRADEMARK OR COPYRIGHT, IN ADDITION TO THE
PATENTS, TRADEMARKS AND COPYRIGHTS DESCRIBED IN PART C OF EXHIBIT “B”, WHICH ARE
ALL OF SUCH GRANTOR’S FEDERALLY REGISTERED PATENTS, TRADEMARKS AND COPYRIGHTS AS
OF THE DATE OF THIS SECURITY AGREEMENT, THEN SUCH GRANTOR SHALL, ON AN ANNUAL
BASIS OR, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, UPON THE
REQUEST OF THE COLLATERAL AGENT, GIVE THE COLLATERAL AGENT NOTICE THEREOF. EACH
GRANTOR AGREES PROMPTLY UPON REQUEST BY THE COLLATERAL AGENT TO EXECUTE AND
DELIVER TO THE COLLATERAL AGENT ANY SUPPLEMENT TO THIS SECURITY AGREEMENT OR ANY
OTHER DOCUMENT REASONABLY REQUESTED BY THE COLLATERAL AGENT TO EVIDENCE SUCH
SECURITY INTEREST IN A FORM APPROPRIATE FOR RECORDING IN THE APPLICABLE FEDERAL
OFFICE. EACH GRANTOR ALSO HEREBY AUTHORIZES THE COLLATERAL AGENT TO MODIFY THIS
SECURITY AGREEMENT UNILATERALLY BY AMENDING PART C OF EXHIBIT “B” TO INCLUDE ANY
FUTURE PATENTS, TRADEMARKS AND/OR COPYRIGHTS OF WHICH THE COLLATERAL AGENT
RECEIVES NOTIFICATION FROM SUCH GRANTOR PURSUANT HERETO.

 


4.10.                        COMMERCIAL TORT CLAIMS. IF, AFTER THE DATE HEREOF,
ANY GRANTOR IDENTIFIES THE EXISTENCE OF A COMMERCIAL TORT CLAIM BELONGING TO
SUCH GRANTOR IN RESPECT OF WHICH SUCH GRANTOR SHALL HAVE FILED A SUIT, AND
HAVING, INDIVIDUALLY OR TOGETHER WITH ALL OTHER SUCH COMMERCIAL TORT CLAIMS, IN
SUCH GRANTOR’S REASONABLE BUSINESS JUDGMENT A VALUE IN EXCESS OF $10,000,000,
THAT HAS ARISEN IN THE COURSE OF SUCH GRANTOR’S BUSINESS IN ADDITION TO THE
COMMERCIAL TORT CLAIMS DESCRIBED IN EXHIBIT “E”, WHICH ARE ALL OF SUCH GRANTOR’S
COMMERCIAL TORT CLAIMS AS OF THE DATE OF THIS SECURITY AGREEMENT, THEN SUCH
GRANTOR SHALL GIVE THE COLLATERAL AGENT PROMPT NOTICE THEREOF, BUT IN ANY EVENT
NOT LESS FREQUENTLY THAN QUARTERLY. EACH GRANTOR AGREES PROMPTLY UPON REQUEST BY
THE COLLATERAL AGENT TO EXECUTE AND DELIVER TO THE COLLATERAL AGENT ANY
SUPPLEMENT TO THIS SECURITY AGREEMENT OR ANY OTHER DOCUMENT REASONABLY REQUESTED
BY THE COLLATERAL AGENT TO EVIDENCE THE GRANT OF A SECURITY INTEREST THEREIN IN
FAVOR OF THE COLLATERAL AGENT.


 


ARTICLE V

 


DEFAULT


 


5.1.                              DEFAULT. THE OCCURRENCE OF ANY “ACTIONABLE
DEFAULT” UNDER, AND AS DEFINED IN, THE INTERCREDITOR AGREEMENT SHALL CONSTITUTE
A DEFAULT HEREUNDER.


 


5.2.                              ACCELERATION AND REMEDIES. IN ACCORDANCE WITH
THE TERMS OF THE INTERCREDITOR AGREEMENT, THE COLLATERAL AGENT MAY, WITH THE
CONCURRENCE OR AT THE DIRECTION OF THE REQUISITE LENDERS, EXERCISE ANY OR ALL OF
THE FOLLOWING RIGHTS AND REMEDIES:


 


5.2.1  THOSE RIGHTS AND REMEDIES PROVIDED IN THIS SECURITY AGREEMENT, THE BANK
CREDIT AGREEMENT, THE NOTE AGREEMENT, ANY ELIGIBLE ADDITIONAL SENIOR SECURED
DOCUMENTS, OR ANY OTHER LENDER DOCUMENT, PROVIDED THAT THIS SECTION 5.2.1 SHALL
NOT BE


 


14

--------------------------------------------------------------------------------



 


UNDERSTOOD TO LIMIT ANY RIGHTS OR REMEDIES AVAILABLE TO THE COLLATERAL AGENT AND
THE SECURED PARTIES PRIOR TO A DEFAULT.


 


5.2.2  THOSE RIGHTS AND REMEDIES AVAILABLE TO A SECURED PARTY UNDER THE NEW YORK
UCC OR THE PPSA, AS APPLICABLE (WHETHER OR NOT THE NEW YORK UCC OR THE PPSA
APPLIES TO THE AFFECTED COLLATERAL) OR UNDER ANY OTHER APPLICABLE LAW
(INCLUDING, WITHOUT LIMITATION, ANY LAW GOVERNING THE EXERCISE OF A BANK’S RIGHT
OF SETOFF OR BANKERS’ LIEN) WHEN A DEBTOR IS IN DEFAULT UNDER A SECURITY
AGREEMENT.


 


5.2.3  WITHOUT NOTICE EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 8.1 OR
ELSEWHERE HEREIN, SELL, LEASE, ASSIGN, GRANT AN OPTION OR OPTIONS TO PURCHASE OR
OTHERWISE DISPOSE OF THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS
AT PUBLIC OR PRIVATE SALE, FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY, AND UPON
SUCH OTHER TERMS AS THE COLLATERAL AGENT MAY DEEM COMMERCIALLY REASONABLE.


 


5.2.4  APPOINT BY INSTRUMENT IN WRITING A RECEIVER (WHICH TERM AS USED IN THIS
SECURITY AGREEMENT INCLUDES A RECEIVER AND MANAGER) OR AGENT OF ALL OR ANY PART
OF THE COLLATERAL AND REMOVE OR REPLACE FROM TIME TO TIME ANY SUCH RECEIVER OR
AGENT.


 


5.2.5  INSTITUTE PROCEEDINGS IN ANY COURT OF COMPETENT JURISDICTION FOR THE
APPOINTMENT OF A RECEIVER OF ALL OR ANY PART OF THE COLLATERAL.


 


5.2.6  BORROW FOR THE PURPOSES OF CARRYING ON THE BUSINESS OF THE GRANTOR OR FOR
THE MAINTENANCE, PRESERVATION OR PROTECTION OF THE COLLATERAL AND GRANT A
SECURITY INTEREST IN THE COLLATERAL, WHETHER OR NOT IN PRIORITY TO THE SECURITY
INTEREST GRANTED HEREIN, TO SECURE REPAYMENT.


 

The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state, Canadian provincial or federal law requirements in connection
with a disposition of the Collateral, and such compliance will not be considered
to adversely affect the commercial reasonableness of any sale of the Collateral.

 

If, after the Bank Credit Agreement and the Note Agreement, and, if in effect,
any Eligible Additional Senior Secured Documents, has terminated by its
respective terms and all of the Obligations have been paid in full, there remain
Rate Management Obligations outstanding, the Requisite Lenders may exercise the
remedies provided in this Section 5.2 upon the occurrence of any event which
would allow or require the termination or acceleration of any Rate Management
Obligations pursuant to the terms of the agreement governing any Rate Management
Transaction.

 


5.3.                              GRANTORS’ OBLIGATIONS UPON DEFAULT. UPON THE
REQUEST OF THE COLLATERAL AGENT DURING THE CONTINUANCE OF A DEFAULT, EACH
GRANTOR WILL:


 


5.3.1  ASSEMBLY OF COLLATERAL. ASSEMBLE AND MAKE AVAILABLE TO THE COLLATERAL
AGENT THE COLLATERAL AND ALL RECORDS RELATING THERETO AT ANY PLACE OR PLACES
SPECIFIED BY THE COLLATERAL AGENT WHICH IS REASONABLY CONVENIENT TO BOTH
PARTIES.


 


15

--------------------------------------------------------------------------------



 


5.3.2  SECURED PARTY ACCESS. PERMIT THE COLLATERAL AGENT, TO THE EXTENT SUCH
GRANTOR HAS THE AUTHORITY TO DO SO, BY THE COLLATERAL AGENT’S REPRESENTATIVES
AND AGENTS, TO ENTER ANY PREMISES WHERE ALL OR ANY PART OF THE COLLATERAL, OR
THE BOOKS AND RECORDS RELATING THERETO, OR BOTH, ARE LOCATED, TO TAKE POSSESSION
OF ALL OR ANY PART OF THE COLLATERAL AND TO REMOVE ALL OR ANY PART OF THE
COLLATERAL.


 


5.4.                              LICENSE. THE COLLATERAL AGENT IS HEREBY
GRANTED A LICENSE OR OTHER RIGHT TO USE, FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT, WITHOUT CHARGE, EACH GRANTOR’S LABELS, PATENTS,
COPYRIGHTS, RIGHTS OF USE OF ANY NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS,
SERVICE MARKS, CUSTOMER LISTS AND ADVERTISING MATTER, OR ANY PROPERTY OF A
SIMILAR NATURE, AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING PRODUCTION OF,
ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL, AND, FOLLOWING THE OCCURRENCE
AND DURING THE CONTINUANCE OF A DEFAULT, SUCH GRANTOR’S RIGHTS UNDER ALL
LICENSES AND ALL FRANCHISE AGREEMENTS SHALL INURE TO THE COLLATERAL AGENT’S
BENEFIT. IN ADDITION, EACH GRANTOR HEREBY IRREVOCABLY AGREES THAT THE COLLATERAL
AGENT MAY, FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT,
SELL ANY OF SUCH GRANTOR’S INVENTORY DIRECTLY TO ANY PERSON, INCLUDING WITHOUT
LIMITATION PERSONS WHO HAVE PREVIOUSLY PURCHASED SUCH GRANTOR’S INVENTORY FROM
SUCH GRANTOR AND IN CONNECTION WITH ANY SUCH SALE OR OTHER ENFORCEMENT OF THE
COLLATERAL AGENT’S RIGHTS UNDER THIS SECURITY AGREEMENT, MAY SELL INVENTORY
WHICH BEARS ANY TRADEMARK OWNED BY OR LICENSED TO SUCH GRANTOR AND ANY INVENTORY
THAT IS COVERED BY ANY COPYRIGHT OWNED BY OR LICENSED TO SUCH GRANTOR AND THE
COLLATERAL AGENT MAY FINISH ANY WORK IN PROCESS AND AFFIX ANY TRADEMARK OWNED BY
OR LICENSED TO SUCH GRANTOR AND SELL SUCH INVENTORY AS PROVIDED HEREIN.


 


5.5.                              RECEIVER’S POWERS.


 

(a)                                  Any receiver appointed by the Collateral
Agent shall be vested with the rights and remedies which could have been
exercised by the Collateral Agent in respect of each Grantor or the Collateral
and such other powers and discretions as are granted in the instrument of
appointment and any supplemental instruments. The identity of the receiver, its
replacement and its remuneration shall be within the sole and unfettered
discretion of the Collateral Agent or any other Secured Parties.

 

(b)                                 Any receiver appointed by the Collateral
Agent shall act as agent for the Collateral Agent or any other Secured Parties
for the purposes of taking possession of the Collateral, but otherwise and for
all other purposes (except as provided below), as agent for each Grantor. The
receiver may sell, lease, or otherwise dispose of Collateral as agent for each
Grantor or as agent for the Collateral Agent as the Collateral Agent may
determine in its discretion. Each Grantor agrees to ratify and confirm all
actions of the receiver acting as agent for each Grantor, and to release and
indemnify the receiver in respect of all such actions.

 

(c)                                  The Collateral Agent, in appointing or
refraining from appointing any receiver, shall not incur liability to the
receiver, each Grantor or otherwise and shall not be responsible for any
misconduct or negligence of the receiver.

 

16

--------------------------------------------------------------------------------


 


ARTICLE VI

 


WAIVERS, AMENDMENTS AND REMEDIES


 

Each of the Secured Parties agrees that, except to the extent provided in
Section 5.2, this Security Agreement may be enforced only by the actions of the
Collateral Agent for the benefit of the Secured Parties, and that no other
Secured Party shall have any right individually to seek to enforce or to enforce
this Security Agreement or to realize upon the security to be granted hereby
(other than the right of setoff provided for in the Lender Documents). No delay
or omission of the Collateral Agent to exercise any right or remedy granted
under this Security Agreement shall impair such right or remedy or be construed
to be a waiver of any Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy. No
waiver, amendment or other variation of the terms, conditions or provisions of
this Security Agreement whatsoever shall be valid unless in writing signed by
the Collateral Agent with the concurrence or at the direction of the Requisite
Lenders and each Grantor, and then only to the extent in such writing
specifically set forth, provided that the addition of any Domestic Subsidiary as
a Grantor hereunder by execution of a Security Agreement Supplement in the form
of Annex I (with such modifications as shall be acceptable to the Collateral
Agent) shall not require receipt of any consent from or execution of any
documentation by any other Grantor party hereto. All rights and remedies
contained in this Security Agreement or by law afforded shall be cumulative and
all shall be available to the Collateral Agent until the non-contingent Secured
Obligations have been paid in full.

 


ARTICLE VII

 


PROCEEDS; COLLECTION OF RECEIVABLES


 


7.1.                              LOCKBOXES. UPON REQUEST OF THE COLLATERAL
AGENT AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, EACH GRANTOR
SHALL EXECUTE AND DELIVER TO THE COLLATERAL AGENT IRREVOCABLE LOCKBOX AGREEMENTS
IN THE FORM PROVIDED BY OR OTHERWISE ACCEPTABLE TO THE COLLATERAL AGENT, WHICH
AGREEMENTS SHALL BE ACCOMPANIED BY AN ACKNOWLEDGMENT BY THE BANK WHERE THE
LOCKBOX IS LOCATED OF THE LIEN OF THE COLLATERAL AGENT GRANTED HEREUNDER AND OF
IRREVOCABLE INSTRUCTIONS TO WIRE ALL AMOUNTS COLLECTED THEREIN TO A SPECIAL
COLLATERAL ACCOUNT AT THE COLLATERAL AGENT.


 


7.2.                              COLLECTION OF RECEIVABLES. THE COLLATERAL
AGENT MAY AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A
DEFAULT, BY GIVING EACH GRANTOR WRITTEN NOTICE, ELECT TO REQUIRE THAT THE
RECEIVABLES WHICH ARE COLLATERAL BE PAID DIRECTLY TO THE COLLATERAL AGENT FOR
THE BENEFIT OF THE SECURED PARTIES. IN SUCH EVENT, EACH GRANTOR SHALL, AND SHALL
PERMIT THE COLLATERAL AGENT TO, PROMPTLY NOTIFY THE ACCOUNT DEBTORS OR OBLIGORS
UNDER THE RECEIVABLES OWNED BY SUCH GRANTOR OF THE COLLATERAL AGENT’S INTEREST
THEREIN AND DIRECT SUCH ACCOUNT DEBTORS OR OBLIGORS TO MAKE PAYMENT OF ALL
AMOUNTS THEN OR THEREAFTER DUE UNDER SUCH RECEIVABLES DIRECTLY TO THE COLLATERAL
AGENT. UPON RECEIPT OF ANY SUCH NOTICE FROM THE COLLATERAL AGENT, EACH GRANTOR
SHALL THEREAFTER HOLD IN TRUST FOR THE COLLATERAL AGENT, ON BEHALF OF THE
SECURED PARTIES, ALL AMOUNTS AND PROCEEDS RECEIVED BY IT WITH RESPECT TO THE
RECEIVABLES WHICH ARE COLLATERAL AND OTHER COLLATERAL AND IMMEDIATELY AND AT ALL
TIMES THEREAFTER DELIVER TO THE COLLATERAL AGENT ALL


 


17

--------------------------------------------------------------------------------



 


SUCH AMOUNTS AND PROCEEDS IN THE SAME FORM AS SO RECEIVED, WHETHER BY CASH,
CHECK, DRAFT OR OTHERWISE, WITH ANY NECESSARY ENDORSEMENTS. THE COLLATERAL AGENT
SHALL HOLD AND APPLY FUNDS SO RECEIVED AS PROVIDED BY THE TERMS OF SECTIONS 7.3
AND 7.4.


 


7.3.                              SPECIAL COLLATERAL ACCOUNT. THE COLLATERAL
AGENT MAY REQUIRE ALL CASH PROCEEDS OF THE COLLATERAL TO BE DEPOSITED IN A
SPECIAL NON-INTEREST BEARING CASH COLLATERAL ACCOUNT WITH THE COLLATERAL AGENT
AND HELD THERE AS SECURITY FOR THE SECURED OBLIGATIONS. NO GRANTOR SHALL HAVE
ANY CONTROL WHATSOEVER OVER SAID CASH COLLATERAL ACCOUNT. IF NO DEFAULT IS
CONTINUING, THE COLLATERAL AGENT SHALL FROM TIME TO TIME DEPOSIT THE COLLECTED
BALANCES IN SAID CASH COLLATERAL ACCOUNT INTO THE APPLICABLE GRANTOR’S GENERAL
OPERATING ACCOUNT WITH THE COLLATERAL AGENT. IF ANY DEFAULT HAS OCCURRED AND IS
CONTINUING, THE COLLATERAL AGENT MAY (AND SHALL, AT THE DIRECTION OF THE
REQUISITE LENDERS), FROM TIME TO TIME, APPLY THE COLLECTED BALANCES IN SAID CASH
COLLATERAL ACCOUNT TO THE PAYMENT OF THE SECURED OBLIGATIONS WHETHER OR NOT THE
SECURED OBLIGATIONS SHALL THEN BE DUE.


 


7.4.                              APPLICATION OF PROCEEDS. THE PROCEEDS OF THE
COLLATERAL SHALL BE APPLIED BY THE COLLATERAL AGENT TO PAYMENT OF THE SECURED
OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF SECTION 9 OF THE INTERCREDITOR
AGREEMENT.


 


ARTICLE VIII

 


GENERAL PROVISIONS


 


8.1.                              NOTICE OF DISPOSITION OF COLLATERAL; CONDITION
OF COLLATERAL. EACH GRANTOR HEREBY WAIVES NOTICE OF THE TIME AND PLACE OF ANY
PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE OR OTHER DISPOSITION OF ALL
OR ANY PART OF THE COLLATERAL MAY BE MADE. TO THE EXTENT SUCH NOTICE MAY NOT BE
WAIVED UNDER APPLICABLE LAW, ANY NOTICE MADE SHALL BE DEEMED REASONABLE IF SENT
TO THE BORROWER, ADDRESSED AS SET FORTH IN ARTICLE IX, AT LEAST TEN DAYS PRIOR
TO (I) THE DATE OF ANY SUCH PUBLIC SALE OR (II) THE TIME AFTER WHICH ANY SUCH
PRIVATE SALE OR OTHER DISPOSITION MAY BE MADE. THE COLLATERAL AGENT SHALL HAVE
NO OBLIGATION TO CLEAN-UP OR OTHERWISE PREPARE THE COLLATERAL FOR SALE. THE
COLLATERAL AGENT AGREES TO DISTRIBUTE ANY PROCEEDS OF THE SALE OF THE COLLATERAL
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE INTERCREDITOR AGREEMENT, AND
EACH GRANTOR SHALL REMAIN LIABLE FOR ANY DEFICIENCY FOLLOWING THE SALE OF THE
COLLATERAL.


 


8.2.                              COMPROMISES AND COLLECTION OF COLLATERAL. EACH
GRANTOR AND THE COLLATERAL AGENT RECOGNIZE THAT SETOFFS, COUNTERCLAIMS, DEFENSES
AND OTHER CLAIMS MAY BE ASSERTED BY OBLIGORS WITH RESPECT TO CERTAIN OF THE
RECEIVABLES, THAT CERTAIN OF THE RECEIVABLES MAY BE OR BECOME UNCOLLECTIBLE IN
WHOLE OR IN PART AND THAT THE EXPENSE AND PROBABILITY OF SUCCESS IN LITIGATING A
DISPUTED RECEIVABLE MAY EXCEED THE AMOUNT THAT REASONABLY MAY BE EXPECTED TO BE
RECOVERED WITH RESPECT TO A RECEIVABLE. IN VIEW OF THE FOREGOING, EACH GRANTOR
AGREES THAT THE COLLATERAL AGENT MAY AT ANY TIME AND FROM TIME TO TIME, IF A
DEFAULT HAS OCCURRED AND IS CONTINUING, COMPROMISE WITH THE OBLIGOR ON ANY
RECEIVABLE, ACCEPT IN FULL PAYMENT OF ANY RECEIVABLE SUCH AMOUNT AS THE
COLLATERAL AGENT IN ITS SOLE DISCRETION SHALL DETERMINE OR ABANDON ANY
RECEIVABLE, AND ANY SUCH ACTION BY THE COLLATERAL AGENT SHALL BE COMMERCIALLY
REASONABLE SO LONG AS THE COLLATERAL AGENT ACTS IN GOOD FAITH BASED ON
INFORMATION KNOWN TO IT AT THE TIME IT TAKES ANY SUCH ACTION.


 


18

--------------------------------------------------------------------------------



 


8.3.                              SECURED PARTY PERFORMANCE OF GRANTOR’S
OBLIGATIONS. WITHOUT HAVING ANY OBLIGATION TO DO SO, THE COLLATERAL AGENT MAY
PERFORM OR PAY ANY OBLIGATION WHICH ANY GRANTOR HAS AGREED TO PERFORM OR PAY IN
THIS SECURITY AGREEMENT AND SUCH GRANTOR SHALL REIMBURSE THE COLLATERAL AGENT
FOR ANY REASONABLE AMOUNTS PAID BY THE COLLATERAL AGENT PURSUANT TO THIS SECTION
8.3. EACH GRANTOR’S OBLIGATION TO REIMBURSE THE COLLATERAL AGENT PURSUANT TO THE
PRECEDING SENTENCE SHALL BE A SECURED OBLIGATION PAYABLE ON DEMAND.


 


8.4.                              AUTHORIZATION FOR SECURED PARTY TO TAKE
CERTAIN ACTION. EACH GRANTOR IRREVOCABLY AUTHORIZES THE COLLATERAL AGENT AT ANY
TIME AND FROM TIME TO TIME IN THE SOLE DISCRETION OF THE COLLATERAL AGENT AND
APPOINTS THE COLLATERAL AGENT AS ITS ATTORNEY IN FACT (I) TO EXECUTE ON BEHALF
OF SUCH GRANTOR AS DEBTOR AND TO FILE FINANCING STATEMENTS NECESSARY OR
DESIRABLE IN THE COLLATERAL AGENT’S SOLE DISCRETION TO PERFECT AND TO MAINTAIN
THE PERFECTION AND PRIORITY OF THE COLLATERAL AGENT’S SECURITY INTEREST IN THE
COLLATERAL, (II) TO INDORSE AND COLLECT ANY CASH PROCEEDS OF THE COLLATERAL,
(III) TO FILE A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS SECURITY
AGREEMENT OR ANY FINANCING STATEMENT WITH RESPECT TO THE COLLATERAL AS A
FINANCING STATEMENT AND TO FILE ANY OTHER FINANCING STATEMENT OR AMENDMENT OF A
FINANCING STATEMENT (WHICH DOES NOT ADD NEW COLLATERAL OR ADD A DEBTOR) IN SUCH
OFFICES AS THE COLLATERAL AGENT IN ITS SOLE DISCRETION DEEMS NECESSARY OR
DESIRABLE TO PERFECT AND TO MAINTAIN THE PERFECTION AND PRIORITY OF THE
COLLATERAL AGENT’S SECURITY INTEREST IN THE COLLATERAL, (IV) TO CONTACT AND
ENTER INTO ONE OR MORE AGREEMENTS WITH THE ISSUERS OF UNCERTIFICATED SECURITIES
WHICH ARE COLLATERAL OWNED BY SUCH GRANTOR AND WHICH ARE SECURITIES OR WITH
FINANCIAL INTERMEDIARIES HOLDING OTHER INVESTMENT PROPERTY AS MAY BE NECESSARY
OR ADVISABLE TO GIVE THE COLLATERAL AGENT CONTROL OVER SUCH SECURITIES OR OTHER
INVESTMENT PROPERTY, (V) TO ENFORCE PAYMENT OF THE INSTRUMENTS, ACCOUNTS AND
RECEIVABLES WHICH ARE COLLATERAL IN THE NAME OF THE COLLATERAL AGENT OR SUCH
GRANTOR, (VI) TO APPLY THE PROCEEDS OF ANY COLLATERAL RECEIVED BY THE COLLATERAL
AGENT TO THE SECURED OBLIGATIONS AS PROVIDED IN ARTICLE VII AND (VII) TO
DISCHARGE PAST DUE TAXES, ASSESSMENTS, CHARGES, FEES OR LIENS ON THE COLLATERAL
(EXCEPT FOR SUCH LIENS AS ARE SPECIFICALLY PERMITTED HEREUNDER OR UNDER ANY
OTHER LENDER DOCUMENT), AND EACH GRANTOR AGREES TO REIMBURSE THE COLLATERAL
AGENT ON DEMAND FOR ANY REASONABLE PAYMENT MADE OR ANY REASONABLE EXPENSE
INCURRED BY THE COLLATERAL AGENT IN CONNECTION THEREWITH, PROVIDED THAT THIS
AUTHORIZATION SHALL NOT RELIEVE ANY GRANTOR OF ANY OF ITS OBLIGATIONS UNDER THIS
SECURITY AGREEMENT, UNDER THE BANK CREDIT AGREEMENT OR UNDER THE NOTE AGREEMENT,
OR, IF IN EFFECT, ANY ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS.
NOTWITHSTANDING THE FOREGOING, SUCH POWERS OF ATTORNEY GRANTED WITH RESPECT TO
CLAUSE (II) AND CLAUSES (IV) THROUGH (VII) ABOVE SHALL BE EXERCISABLE BY THE
COLLATERAL AGENT ONLY AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A
DEFAULT.


 


8.5.                              SPECIFIC PERFORMANCE OF CERTAIN COVENANTS.
EACH GRANTOR ACKNOWLEDGES AND AGREES THAT A BREACH OF ANY OF THE COVENANTS
CONTAINED IN SECTIONS 4.4, 5.3, OR 8.7 OR IN ARTICLE VII WILL CAUSE IRREPARABLE
INJURY TO THE COLLATERAL AGENT AND THE SECURED PARTIES, THAT THE COLLATERAL
AGENT AND SECURED PARTIES HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH
BREACHES AND THEREFORE AGREES, WITHOUT LIMITING THE RIGHT OF THE COLLATERAL
AGENT OR THE SECURED PARTIES TO SEEK AND OBTAIN SPECIFIC PERFORMANCE OF OTHER
OBLIGATIONS OF THE GRANTORS CONTAINED IN THIS SECURITY AGREEMENT, THAT THE
COVENANTS OF THE GRANTORS CONTAINED IN THE SECTIONS REFERRED TO IN THIS SECTION
8.5 SHALL BE SPECIFICALLY ENFORCEABLE AGAINST THE GRANTORS.


 


8.6.                              USE AND POSSESSION OF CERTAIN PREMISES. UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, THE COLLATERAL AGENT
SHALL BE ENTITLED TO OCCUPY AND USE ANY PREMISES


 


19

--------------------------------------------------------------------------------



 


OWNED OR LEASED BY THE GRANTORS WHERE ANY OF THE COLLATERAL OR ANY RECORDS
RELATING TO THE COLLATERAL ARE LOCATED UNTIL THE NON-CONTINGENT SECURED
OBLIGATIONS ARE PAID OR THE COLLATERAL IS REMOVED THEREFROM, WHICHEVER FIRST
OCCURS, WITHOUT ANY OBLIGATION TO PAY ANY GRANTOR FOR SUCH USE AND OCCUPANCY.


 


8.7.                              DISPOSITIONS NOT AUTHORIZED. NO GRANTOR IS
AUTHORIZED TO SELL OR OTHERWISE DISPOSE OF THE COLLATERAL EXCEPT AS SET FORTH IN
THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN EFFECT, ANY
ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS, AND NOTWITHSTANDING ANY COURSE OF
DEALING BETWEEN ANY GRANTOR AND THE COLLATERAL AGENT OR OTHER CONDUCT OF THE
COLLATERAL AGENT, NO AUTHORIZATION TO SELL OR OTHERWISE DISPOSE OF THE
COLLATERAL (EXCEPT AS SET FORTH IN THE BANK CREDIT AGREEMENT AND THE NOTE
AGREEMENT, AND, IF IN EFFECT, ANY ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS)
SHALL BE BINDING UPON THE COLLATERAL AGENT OR THE SECURED PARTIES UNLESS SUCH
AUTHORIZATION IS IN WRITING SIGNED BY THE COLLATERAL AGENT WITH THE CONSENT OR
AT THE DIRECTION OF THE REQUISITE LENDERS.


 


8.8.                              BENEFIT OF AGREEMENT. THE TERMS AND PROVISIONS
OF THIS SECURITY AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
GRANTORS, THE COLLATERAL AGENT AND THE SECURED PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS (INCLUDING ALL PERSONS WHO BECOME BOUND AS A
DEBTOR TO THIS SECURITY AGREEMENT), EXCEPT THAT THE GRANTORS SHALL NOT HAVE THE
RIGHT TO ASSIGN THEIR RIGHTS OR DELEGATE THEIR OBLIGATIONS UNDER THIS SECURITY
AGREEMENT OR ANY INTEREST HEREIN (OTHER THAN PURSUANT TO A TRANSACTION NOT
PROHIBITED BY THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN
EFFECT, ANY APPLICABLE ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS), WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT.


 


8.9.                              SURVIVAL OF REPRESENTATIONS. ALL
REPRESENTATIONS AND WARRANTIES OF THE GRANTORS CONTAINED IN THIS SECURITY
AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT.


 


8.10.                        TAXES AND EXPENSES. THE GRANTORS SHALL REIMBURSE
THE COLLATERAL AGENT FOR ANY AND ALL REASONABLE OUT-OF-POCKET EXPENSES, COSTS
AND CHARGES (INCLUDING BUT NOT LIMITED TO REASONABLE OUTSIDE ATTORNEYS’,
AUDITORS’ AND ACCOUNTANTS’ FEES AND RECEIVER’S OR AGENT’S REMUNERATION) PAID OR
INCURRED BY THE COLLATERAL AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION, COLLECTION AND ENFORCEMENT OF THIS SECURITY AGREEMENT
AND IN THE AUDIT, ANALYSIS, ADMINISTRATION, COLLECTION, PRESERVATION OR SALE OF
THE COLLATERAL (INCLUDING, TO THE EXTENT PERMITTED BY THE BANK CREDIT AGREEMENT
AND THE NOTE AGREEMENT, AND, IF IN EFFECT, ANY APPLICABLE ELIGIBLE ADDITIONAL
SENIOR SECURED DOCUMENT, THE EXPENSES AND CHARGES ASSOCIATED WITH ANY PERIODIC
OR SPECIAL AUDIT OF THE COLLATERAL). ANY AND ALL COSTS AND EXPENSES INCURRED BY
THE GRANTORS IN THE PERFORMANCE OF ACTIONS REQUIRED PURSUANT TO THE TERMS HEREOF
SHALL BE BORNE SOLELY BY THE GRANTORS.


 


8.11.                        CONSENT. EACH GRANTOR HEREBY CONSENTS TO THE
HOLDING OF ANY PLEDGED STOCK BY THE COLLATERAL AGENT FOR AND ON BEHALF OF EACH
AND EVERY ONE OF THE SECURED PARTIES. THE COLLATERAL AGENT HEREBY ACKNOWLEDGES
HAVING RECEIVED, AS OF THE DATE HEREOF, EVIDENCE IN WRITING OF THE SECURITY BY
THE GRANTOR ON THE PLEDGED STOCK AND THE SHARE CERTIFICATES IN RESPECT THEREOF.


 


8.12.                        CURRENCY. ALL REFERENCES IN THIS SECURITY AGREEMENT
TO DOLLARS, UNLESS OTHERWISE SPECIFICALLY INDICATED, ARE EXPRESSED IN CURRENCY
OF THE UNITED STATES OF AMERICA.


 


20

--------------------------------------------------------------------------------



 


8.13.                        HEADINGS. THE TITLE OF AND SECTION HEADINGS IN THIS
SECURITY AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT GOVERN
THE INTERPRETATION OF ANY OF THE TERMS AND PROVISIONS OF THIS SECURITY
AGREEMENT.


 


8.14.                        TERMINATION. THIS SECURITY AGREEMENT SHALL CONTINUE
IN EFFECT (NOTWITHSTANDING THE FACT THAT FROM TIME TO TIME THERE MAY BE NO
SECURED OBLIGATIONS OUTSTANDING) UNTIL TERMINATED IN ACCORDANCE WITH SECTION 20
OF THE INTERCREDITOR AGREEMENT. NOTWITHSTANDING THE FOREGOING, THE SECURITY
INTERESTS GRANTED HEREUNDER (AND ANY GRANTOR’S OBLIGATIONS HEREUNDER) SHALL BE
RELEASED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 19 OF THE INTERCREDITOR
AGREEMENT.


 


8.15.                        ENTIRE AGREEMENT. THIS SECURITY AGREEMENT EMBODIES
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE GRANTORS AND THE COLLATERAL
AGENT RELATING TO THE COLLATERAL AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS BETWEEN THE GRANTORS AND THE COLLATERAL AGENT RELATING TO THE
COLLATERAL.


 


8.16.                        CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE
OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES) BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


 


8.17.                        INDEMNITY. EACH GRANTOR HEREBY AGREES, JOINTLY WITH
THE OTHER GRANTORS AND SEVERALLY, TO INDEMNIFY THE COLLATERAL AGENT AND THE
SECURED PARTIES, AND THEIR RESPECTIVE SUCCESSORS, PERMITTED ASSIGNS, AGENTS AND
EMPLOYEES, FROM AND AGAINST ANY AND ALL LIABILITIES, DAMAGES, PENALTIES, SUITS,
COSTS, AND EXPENSES OF ANY KIND AND NATURE  (INCLUDING, WITHOUT LIMITATION, ALL
EXPENSES OF LITIGATION OR PREPARATION THEREFOR WHETHER OR NOT THE COLLATERAL
AGENT OR ANY SECURED PARTIES IS A PARTY THERETO) IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST THE COLLATERAL AGENT OR THE SECURED PARTIES, OR THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, AGENTS AND EMPLOYEES, IN ANY WAY RELATING TO OR
ARISING OUT OF THIS SECURITY AGREEMENT, OR THE MANUFACTURE, PURCHASE,
ACCEPTANCE, REJECTION, OWNERSHIP, DELIVERY, LEASE, POSSESSION, USE, OPERATION,
CONDITION, SALE, RETURN OR OTHER DISPOSITION OF ANY COLLATERAL (INCLUDING,
WITHOUT LIMITATION, LATENT AND OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE BY THE
COLLATERAL AGENT OR THE SECURED PARTIES OR ANY GRANTOR, AND ANY CLAIM FOR
PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT), EXCEPT TO THE EXTENT THE SAME ARE
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON OR SOLELY BY
REASON OF THE COLLATERAL AGENT’S BREACH OF THE EXPRESS TERMS OF THIS AGREEMENT.


 


8.18.                        SUBORDINATION OF INTERCOMPANY INDEBTEDNESS. EACH
GRANTOR AGREES THAT ANY AND ALL CLAIMS OF SUCH GRANTOR AGAINST ANY OTHER GRANTOR
(EACH AN “OBLIGOR”) WITH RESPECT TO ANY “INTERCOMPANY INDEBTEDNESS” (AS
HEREINAFTER DEFINED), ANY ENDORSER, OBLIGOR OR ANY OTHER GUARANTOR OF ALL OR ANY
PART OF THE SECURED OBLIGATIONS, OR AGAINST ANY OF ITS PROPERTIES SHALL BE
SUBORDINATE AND SUBJECT IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN FULL OF ALL
SECURED OBLIGATIONS (OTHER THAN CONTINGENT INDEMNITY OBLIGATIONS).
NOTWITHSTANDING ANY RIGHT OF ANY GRANTOR TO ASK, DEMAND, SUE FOR, TAKE OR
RECEIVE ANY PAYMENT FROM ANY OBLIGOR, ALL RIGHTS, LIENS AND SECURITY INTERESTS
OF SUCH GRANTOR, WHETHER NOW OR HEREAFTER ARISING AND HOWSOEVER EXISTING, IN ANY
ASSETS OF ANY OTHER OBLIGOR SHALL BE AND ARE SUBORDINATED TO THE RIGHTS OF THE
SECURED PARTIES AND THE COLLATERAL AGENT IN THOSE ASSETS. NO GRANTOR SHALL HAVE
ANY RIGHT TO POSSESSION OF


 


21

--------------------------------------------------------------------------------



 


ANY SUCH ASSET OR TO FORECLOSE UPON ANY SUCH ASSET, WHETHER BY JUDICIAL ACTION
OR OTHERWISE, UNLESS AND UNTIL ALL OF THE SECURED OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNITY OBLIGATIONS) SHALL HAVE BEEN PAID IN FULL. IF ALL OR ANY
PART OF THE ASSETS OF ANY OBLIGOR, OR THE PROCEEDS THEREOF, ARE SUBJECT TO ANY
DISTRIBUTION, DIVISION OR APPLICATION TO THE CREDITORS OF SUCH OBLIGOR, WHETHER
PARTIAL OR COMPLETE, VOLUNTARY OR INVOLUNTARY, AND WHETHER BY REASON OF
LIQUIDATION, BANKRUPTCY, ARRANGEMENT, RECEIVERSHIP, ASSIGNMENT FOR THE BENEFIT
OF CREDITORS OR ANY OTHER ACTION OR PROCEEDING, OR IF THE BUSINESS OF ANY SUCH
OBLIGOR IS DISSOLVED OR IF SUBSTANTIALLY ALL OF THE ASSETS OF ANY SUCH OBLIGOR
ARE SOLD, THEN, AND IN ANY SUCH EVENT (SUCH EVENTS (OTHER THAN ANY SUCH EVENTS
NOT PROHIBITED BY THE BANK CREDIT AGREEMENT AND THE NOTE AGREEMENT, AND, IF IN
EFFECT, ANY ELIGIBLE ADDITIONAL SENIOR SECURED DOCUMENTS) BEING HEREIN REFERRED
TO AS AN “INSOLVENCY EVENT”), ANY PAYMENT OR DISTRIBUTION OF ANY KIND OR
CHARACTER, EITHER IN CASH, SECURITIES OR OTHER PROPERTY, WHICH SHALL BE PAYABLE
OR DELIVERABLE UPON OR WITH RESPECT TO ANY INDEBTEDNESS OF ANY OBLIGOR TO ANY
GRANTOR (“INTERCOMPANY INDEBTEDNESS”) SHALL BE PAID OR DELIVERED DIRECTLY TO THE
COLLATERAL AGENT FOR APPLICATION ON ANY OF THE SECURED OBLIGATIONS, DUE OR TO
BECOME DUE, UNTIL SUCH SECURED OBLIGATIONS (OTHER THAN CONTINGENT INDEMNITY
OBLIGATIONS) SHALL HAVE FIRST BEEN PAID IN FULL. SHOULD ANY PAYMENT,
DISTRIBUTION, SECURITY OR INSTRUMENT OR PROCEEDS THEREOF BE RECEIVED BY THE
APPLICABLE GRANTOR UPON OR WITH RESPECT TO THE INTERCOMPANY INDEBTEDNESS AFTER
ANY INSOLVENCY EVENT AND PRIOR TO THE SATISFACTION OF ALL OF THE SECURED
OBLIGATIONS (OTHER THAN CONTINGENT INDEMNITY OBLIGATIONS) AND THE TERMINATION OR
EXPIRATION OF ALL COMMITMENTS OF THE BANKS AND LETTERS OF CREDIT ISSUED PURSUANT
TO THE BANK CREDIT AGREEMENT, SUCH GRANTOR SHALL RECEIVE AND HOLD THE SAME IN
TRUST, AS TRUSTEE, FOR THE BENEFIT OF THE SECURED PARTIES AND SHALL FORTHWITH
DELIVER THE SAME TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, IN PRECISELY THE FORM RECEIVED (EXCEPT FOR THE ENDORSEMENT OR
ASSIGNMENT OF THE GRANTOR WHERE NECESSARY), FOR APPLICATION TO ANY OF THE
SECURED OBLIGATIONS, DUE OR NOT DUE, AND, UNTIL SO DELIVERED, THE SAME SHALL BE
HELD IN TRUST BY THE GRANTOR AS THE PROPERTY OF THE SECURED PARTIES. IF ANY SUCH
GRANTOR FAILS TO MAKE ANY SUCH ENDORSEMENT OR ASSIGNMENT TO THE COLLATERAL
AGENT, THE COLLATERAL AGENT OR ANY OF ITS OFFICERS OR EMPLOYEES IS IRREVOCABLY
AUTHORIZED TO MAKE THE SAME. EACH GRANTOR AGREES THAT UNTIL THE SECURED
OBLIGATIONS (OTHER THAN THE CONTINGENT INDEMNITY OBLIGATIONS) HAVE BEEN PAID IN
FULL, NO GRANTOR WILL ASSIGN OR TRANSFER TO ANY PERSON (OTHER THAN THE
COLLATERAL AGENT OR THE BORROWER OR ANOTHER GRANTOR) ANY CLAIM ANY SUCH GRANTOR
HAS OR MAY HAVE AGAINST ANY OBLIGOR.


 


ARTICLE IX

 


NOTICES


 


9.1.                              SENDING NOTICES. ANY NOTICE REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS SECURITY AGREEMENT SHALL BE SENT (AND DEEMED
RECEIVED) IN THE MANNER AND TO THE ADDRESSES SET FORTH IN SECTION 31 OF THE
INTERCREDITOR AGREEMENT; AND ANY SUCH NOTICE DELIVERED TO THE BORROWER SHALL BE
DEEMED TO HAVE BEEN DELIVERED TO ALL OF THE GRANTORS.


 


9.2.                              CHANGE IN ADDRESS FOR NOTICES. EACH OF THE
GRANTORS, THE COLLATERAL AGENT AND THE LENDERS MAY CHANGE THE ADDRESS FOR
SERVICE OF NOTICE UPON IT BY A NOTICE IN WRITING TO THE OTHER PARTIES.


 


22

--------------------------------------------------------------------------------


 


ARTICLE X

 


THE COLLATERAL AGENT


 

JPMorgan Chase Bank, N.A. has been appointed Collateral Agent for the Secured
Parties hereunder pursuant to the Intercreditor Agreement. It is expressly
understood and agreed by the parties to this Security Agreement that any
authority conferred upon the Collateral Agent hereunder is subject to the terms
of the delegation of authority made by the Secured Parties to the Collateral
Agent pursuant to the Intercreditor Agreement, and that the Collateral Agent has
agreed to act (and any successor Collateral Agent shall act) as such hereunder
only on the express conditions contained in such Intercreditor Agreement. Any
successor Collateral Agent appointed pursuant to the Intercreditor Agreement
shall be entitled to all the rights, interests and benefits of the Collateral
Agent hereunder.

 


ARTICLE XI

 


EXHIBITS


 

The Grantors may from time to time update the Exhibits to this Security
Agreement in writing such that any representations and warranties made hereunder
as of a particular Reference Date shall be made in reference to the Exhibits to
this Security Agreement as in effect on such Reference Date. Notwithstanding the
foregoing, to the extent any action or inaction resulting in a change to the
information contained in  any Exhibit to this Security Agreement independently
required compliance with any other provision of the Security Agreement (or the
Bank Credit Agreement or the Note Agreement, or, if in effect, any Eligible
Additional Senior Secured Documents), then the updating of the relevant Exhibit
shall not relieve, waive or excuse the independent Default arising from such
Grantor’s non-compliance with any such provision pertaining to the underlying
action or inaction.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Grantors and the Collateral Agent have executed
this Security Agreement as of the date first above written.

UNITED STATIONERS INC.

UNITED STATIONERS TECHNOLOGY
SERVICES LLC

 

 

By:

/s/ Brian S. Cooper

 

 

Name: Brian S. Cooper

By:

/s/ Brian S. Cooper

 

Title: Senior Vice President and Treasurer

Name: Brian S. Cooper

 

Title: Vice President and Treasurer

 

 

LAGASSE, INC.

UNITED STATIONERS SUPPLY CO.

 

 

 

 

By:

/s/ Brian S. Cooper

 

By:

/s/ Brian S. Cooper

 

Name: Brian S. Cooper

Name: Brian S. Cooper

Title: Vice President and Treasurer

Title: Senior Vice President, Treasurer and
Assistant Secretary

 

 

 

 

UNITED STATIONERS FINANCIAL
SERVICES LLC

 

 

 

By:

/s/ Brian S. Cooper

 

 

Name: Brian S. Cooper

 

Title: Vice President and Treasurer

 

 

 

JPMORGAN CHASE BANK, N.A., as
Collateral Agent

 

 

 

By:

/s/ Sabir A. Hashmy

 

 

Name:Sabir A. Hashmy

 

Title:Vice President

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

 

)

 

 

) SS

COUNTY OF COOK

 

)

 

The foregoing instrument was acknowledged before me this       day of
               , 2007.

 

 

 

/s/ Cheryl Cromer

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

My commission expires:

 

1

--------------------------------------------------------------------------------


 

ANNEX I

 

to

 

SUBSIDIARY

 

SECURITY AGREEMENT

 

Reference is hereby made to the Amended and Restated Pledge and Security
Agreement (the “Agreement”), dated as of October 15, 2007, made by each of
United Stationers Supply Co., an Illinois corporation (the “Borrower”),  United
Stationers Inc., a Delaware corporation (the “Parent”), and the other
Subsidiaries of the Parent listed on the signature pages thereto (together with
the Borrower and the Parent, collectively, the “Grantors”) (each an “Initial
Grantor”, and together with any additional Domestic Subsidiaries, including the
undersigned, which become parties thereto by executing a Supplement in
substantially the form hereof, the “Grantors”), in favor of JPMorgan Chase Bank,
N.A., as collateral agent (the “Collateral Agent”). Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Agreement. By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[                                                   ] [corporation/limited
liability company] agrees to become, and does hereby become, a Grantor under the
Agreement and agrees to be bound by such Agreement as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in the Agreement
are true and correct in all respects as of the date hereof. [NAME OF NEW
GRANTOR] represents and warrants that the supplements to the Exhibits to the
Agreement attached hereto are true and correct in all respects and such
supplements set forth all information required to be scheduled under the
Agreement. [NAME OF NEW GRANTOR] shall take all steps necessary to perfect, in
favor of the Collateral Agent, a first-priority security interest in and lien
against [NAME OF NEW GRANTOR]’s Collateral, including, without limitation,
delivering all certificated Securities to the Collateral Agent, and taking all
steps necessary to properly perfect the Collateral Agent’s interest in any
uncertificated equity or membership interests.

 

IN WITNESS WHEREOF, [NAME OF NEW GRANTOR], a
[                                    ] [corporation/limited liability company]
has executed and delivered this Annex I counterpart to the Agreement as of this
                       day of                      ,       .

 

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

to

PLEDGE AND SECURITY AGREEMENT

 

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address, other names, Federal employer
identification number, and, if such Grantor is a registered organization, the
State organization number:

 

Grantor

 

Mailing Address of Chief
Executive Office

 

Mailing Address of
Principal Place of
Business

 

FEIN Number

 

State Org. Number

 

Other Names
(during last
three year
period)

 

 

 

 

 

 

 

 

 

 

 

United Stationers Inc.

 

One Parkway North Blvd.

Deerfield, IL 60015

Attn:  General Counsel

 

One Parkway North Blvd.

Deerfield, IL 60015

Attn:  General Counsel

 

FEIN 36-3141189

 

Delaware

Org. No. 0920601

 

None

 

 

 

 

 

 

 

 

 

 

 

United Stationers Supply Co.

 

One Parkway North Blvd.

Deerfield, IL 60015

Attn:  General Counsel

 

One Parkway North Blvd.

Deerfield, IL 60015

Attn:  General Counsel

 

FEIN 36-2431718

 

Illinois

Org. No. 1648-748-1

 

See footnote (1)

 

 

 

 

 

 

 

 

 

 

 

Lagasse, Inc.

 

One Parkway North Blvd.

Deerfield, IL 60015

Attn:  General Counsel

 

One Parkway North Blvd.

Deerfield, IL 60015

Attn:  General Counsel

 

FEIN 72-0514669

 

Louisiana

Org. No. 24408350D

 

See footnote (2)

 

--------------------------------------------------------------------------------

(1)  On June 9, 2006, United Stationers Supply Co. sold substantially all of the
assets of its Canadian division, which conducted business under the name “Azerty
United Canada.”

 

(2)  On May 31, 2005, Lagasse, Inc. acquired the stock of Sweet Paper Sales
Corp. and acquired the assets of Sweet Paper Sales Corp. of Texas, Inc., Sweet
Paper Sales Corp. of California, Inc., Sweet Paper Sales Corp. of
Massachusetts, Inc. and Damar Distributors Warehouse.  In 2005 Sweet Paper Sales
Corp. and its subsidiaries, Sweet Paper Sales Corp. of North Carolina and Sweet
Paper Sales Corp. of Georgia, were merged into Lagasse, Inc.

 

--------------------------------------------------------------------------------


 

United Stationers Financial Services LLC

 

One Parkway North Blvd.

Deerfield, IL 60015

Attn:  General Counsel

 

One Parkway North Blvd.

Deerfield, IL 60015

Attn:  General Counsel

 

FEIN 36-4428313

 

Illinois

Org. No. 00543071

 

None

 

 

 

 

 

 

 

 

 

 

 

United Stationers Technology Services LLC

 

One Parkway North Blvd.

Deerfield, IL 60015

Attn:  General Counsel

 

One Parkway North Blvd.

Deerfield, IL 60015

Attn:  General Counsel

 

FEIN 52-2323076

 

Illinois

Org. No. 0056-416-8

 

None

 

2

--------------------------------------------------------------------------------


 

Locations of Inventory and Equipment and Fixtures:

 

A.            Properties Owned by the Grantors:

 

Owned Property

 

CURRENT
OWNER

 

STATE

 

COUNTY

 

FACILITY

 

 

 

 

 

 

 

USSCO

 

CA

 

Los Angeles County

 

City of Industry (Los Angeles) - 918 S. Stimson Ave, City of Industry, CA 91749

 

 

 

 

 

 

 

USSCO

 

FL

 

Duval County

 

Jacksonville - 5400 West 12th Street, FL 32254

 

 

 

 

 

 

 

USSCO

 

FL

 

Hillsborough County

 

Tampa - 3402 Palm Queen Drive, FL 33619

 

 

 

 

 

 

 

USSCO

 

IL

 

Cook County

 

Des Plaines - East River Rd, 60016, IL 60016 (vacant land)

 

 

 

 

 

 

 

USSCO

 

IL

 

Cook County

 

Des Plaines - 150 N. East River Road, IL 60016

 

 

 

 

 

 

 

USSCO

 

IL

 

Cook County

 

Des Plaines (FSC) - 2200 East Golf Road, IL 60016 (office building)

 

 

 

 

 

 

 

USSCO

 

IL

 

Bond County

 

Greenville (St. Louis) - 2000 Wolf Business Park, IL 62246

 

 

 

 

 

 

 

USSCO

 

IN

 

Marion County

 

Indianapolis - 5345 West 81st Street, IN 46268

 

 

 

 

 

 

 

USSCO

 

MA

 

Middlesex County

 

Woburn (Boston) - 415 Wildwood Street, MA 01801

 

 

 

 

 

 

 

USSCO

 

MD

 

Anne Arundel County

 

Hanover (Baltimore) - 7441 Candlewood Road, MD 21077

 

 

 

 

 

 

 

USSCO

 

MN

 

Hennepin County

 

Brooklyn Park (Twin Cities) - 7509 Boone Ave. North, MN 55428

 

 

 

 

 

 

 

USSCO

 

MN

 

Dakota County

 

Eagan (Minneapolis) - 1720 Alexander Rd, MN 55121

 

 

 

 

 

 

 

USSCO

 

NY

 

Greene County

 

Coxsackie (Albany) - Hwy 9 West & Wolf Road, NY 17051

 

 

 

 

 

 

 

Azerty

 

NY

 

Erie County

 

Orchard Park (Buffalo) - 75% office - 13 Centre Drive, 14127

 

 

 

 

 

 

 

USSCO

 

OH

 

Summit County

 

Twinsburg (Cleveland) - 2100 Highland Rd, OH 44087

 

--------------------------------------------------------------------------------


 

CURRENT
OWNER

 

STATE

 

COUNTY

 

FACILITY

 

 

 

 

 

 

 

USSCO

 

OK

 

Tulsa County

 

Tulsa - 1870 N. 109th East Avenue

 

4

--------------------------------------------------------------------------------


 

B.            Properties Leased by the Grantors:

 

LESSEE

 

STATE

 

FACILITY

 

 

 

 

 

Lagasse

 

AZ

 

Phoenix (Estrella Inventory Building) - 1002 South 63rd Avenue, AZ 85043

 

 

 

 

 

USSCO

 

AZ

 

Tempe (Phoenix) - 1005-1017 West Alameda Drive, AZ 85282

 

 

 

 

 

USSCO

 

AZ

 

Tempe (Phoenix Annex) - 2910 S. Hardy/Suite 101, AZ

 

 

 

 

 

USSCO

 

CA

 

Sacramento - 7021 Roseville Rd., Roseville, CA

 

 

 

 

 

USSCO

 

CA

 

Los Angeles - 21508 Ferrero Pkwy, City of Industry, CA 91789

 

 

 

 

 

USSCO

 

CA

 

Sacramento - 5440 Stationers Way, CA 95842

 

 

 

 

 

Lagasse

 

CA

 

Los Angeles — 433 North Baldwin Park, City of Industry, CA 91746 — Subleased to
GAE

 

 

 

 

 

Lagasse

 

CA

 

Whittier — 3693 Workman Mill Road, Whittier, CA 90601

 

 

 

 

 

Lagasse

 

CA

 

Union City - 4100 Whipple Road, Union City, CA 94687

 

 

 

 

 

Lagasse

 

CA

 

Union City — 4020 Whipple Road, Union City, CA 94687 — Annex

 

 

 

 

 

USSCO

 

CO

 

Denver Facility - 9910 E. 47th Avenue, CO 80238

 

 

 

 

 

Lagasse

 

CO

 

Aurora (Denver) — 3503 N. Windsor Drive, Building 22, Aurora, CO 80011

 

 

 

 

 

Lagasse

 

FL

 

Miami — 215 S.E. 10th Ave., Hialeah, FL 33010

 

 

 

 

 

Lagasse

 

FL

 

Tampa — 1103 N. 22nd Ave., Tampa, FL 33619 — Annex — Terminates 11/15/07

 

 

 

 

 

Lagasse

 

FL

 

Tampa — 9945 Currie Davis Drive, Tampa, FL 33619 (Effective 11/1/07)

 

--------------------------------------------------------------------------------


 

LESSEE

 

STATE

 

FACILITY

 

 

 

 

 

Lagasse

 

FL

 

Tampa - 1433 Massaro Blvd., Tampa, FL 33619

 

 

 

 

 

USSCO

 

FL

 

Ft. Lauderdale — 3365 Enterprise Ave, Weston, FL 33331

 

 

 

 

 

Lagasse

 

FL

 

Orlando — 350 Central Florida Parkway, Orlando, FL 32824

 

 

 

 

 

USSCO

 

FL

 

Tampa - 216 Kelsey Lane, Suite B, FL 33619

 

 

 

 

 

Lagasse

 

GA

 

Atlanta — 615 Stonehill Drive, Atlanta, GA 30336

 

 

 

 

 

Lagasse

 

GA

 

Douglasville — 2200 Thornton Road, Douglasville, GA 30336

 

 

 

 

 

USSCO

 

GA

 

Suwanee — 125 Horizon Drive, GA 30024

 

 

 

 

 

USSCO

 

IL

 

Carol Stream — 810 Kimberly Drive, IL 60188

 

 

 

 

 

USSCO

 

IL

 

Carol Stream — 898 Carol Court, IL 60188

 

 

 

 

 

Lagasse

 

IL

 

Carol Stream — 230 E. Lies Road, IL 60188

 

 

 

 

 

USSCO

 

IL

 

Deerfield — One Parkway North Blvd., IL 60015

 

 

 

 

 

Lagasse

 

IN

 

Indianapolis — 1051 Perry Road, Plainfield, IN 46168

 

 

 

 

 

Lagasse

 

KS

 

Edwardsville — 2440 Midpoint Drive, Edwardsville, KS 66111

 

 

 

 

 

USSCO

 

LA

 

Harahan (New Orleans) - 300 Plauche Street, LA 70123

 

 

 

 

 

Lagasse

 

LA

 

Harahan (New Orleans) - 1525 Kuebel Street, LA 70123

 

 

 

 

 

Lagasse

 

MA

 

Burlington — 20 Burlington Mall Road, Burlington, MA 01821

 

 

 

 

 

Lagasse

 

MA

 

Mansfield — 33 Suffolk Road, Mansfield, MA 02048

 

6

--------------------------------------------------------------------------------


 

LESSEE

 

STATE

 

FACILITY

 

 

 

 

 

Lagasse

 

MD

 

Baltimore — Lagasse (Columbia) — 8700 Robert Fulton Drive, Columbia, MD 21046

 

 

 

 

 

USSCO

 

MD

 

Elkridge - 7090 Troy Hill Drive, MD 21075

 

 

 

 

 

USSCO

 

MI

 

Walker (Grand Rapids) - 2640 Northridge Dr., NW, 49544

 

 

 

 

 

Lagasse

 

MI

 

Detroit - 41873 Ecorse Road, Suite 270, Van Buren Township, Belleville, MI 48111

 

 

 

 

 

Lagasse

 

MN

 

Brooklyn Park — 7509 Boone Ave. North, MN 55428

 

 

 

 

 

USSCO

 

MO

 

Kansas City - 1606 Linn St., MO 64116

 

 

 

 

 

Lagasse

 

MO

 

Bridgeton (St. Louis) - 13257 Corporate Exchange Drive, MO 63044

 

 

 

 

 

USSCO

 

MT

 

Butte (Montana) LDP — 3941 Wynne Ave., MT

 

 

 

 

 

Lagasse

 

NC

 

Charlotte - 3005 Crosspoint Center Lane, Suite D, NC 28269

 

 

 

 

 

USSCO

 

NC

 

Charlotte - 10800 Withers Cover Business Park, NC 28278

 

 

 

 

 

Lagasse

 

NC

 

Raleigh — 3915 Beryl Road, Raleigh, NC 27607

 

 

 

 

 

Lagasse

 

NC

 

Raleigh — 3071 Business Park Drive, Walnut Creek Business Park Lot 5, Raleigh,
NC (Effective 3/21/08)

 

 

 

 

 

Lagasse

 

NJ

 

Edison — 60 Sawmill Pond Road, Edison, NJ 08817

 

 

 

 

 

USSCO

 

NJ

 

Cranbury — 100 Liberty Way, NJ

 

 

 

 

 

USSCO

 

NV

 

Reno - 1190 Trademark Drive, NV 89510 -

 

 

 

 

 

Lagasse

 

OH

 

Twinsburg (Cleveland) - 2479 Edison Blvd, OH 44087

 

 

 

 

 

USSCO

 

OH

 

Columbus - 1614-1634 Westbelt Dr, OH 43228

 

7

--------------------------------------------------------------------------------


 

LESSEE

 

STATE

 

FACILITY

 

 

 

 

 

USSCO

 

OH

 

Twinsburg (Cleveland) - 2477 Edison Blvd, OH 44087

 

 

 

 

 

Lagasse

 

OK

 

Oklahoma City — 1001 Enterprise Blvd., Bay 10A, Oklahoma City, OK 73128

 

 

 

 

 

USSCO

 

OR

 

Portland - 4409 S.E. 24th Ave, OR 97202

 

 

 

 

 

USSCO

 

OR

 

Milwaukie (Portland)(offsite space)- 2750 S.E. Mailwell Dr. Suite B, OR 97222

 

 

 

 

 

Lagasse

 

PA

 

Pittsburgh — 270 48th Street, Pittsburgh, PA 15201

 

 

 

 

 

USSCO

 

PA

 

Warrendale (Pittsburgh) - 760 Commonwealth Drive, PA 15086

 

 

 

 

 

Lagasse

 

PA

 

Oaks - 1122 Longford Road, PA 19456

 

 

 

 

 

USSCO

 

PA

 

Harrisburg - 100 Quality Circle, PA 17112

 

 

 

 

 

USSCO

 

TN

 

Memphis - 5300 Hickory Hill Rd, Suite 105, 38141

 

 

 

 

 

USSCO

 

TN

 

Memphis - 2483 Harbor Avenue (Presidents Island), TN

 

 

 

 

 

Lagasse

 

TN

 

Nashville — 820 Cowan Street, Nashville, TN 37207

 

 

 

 

 

USSCO

 

TN

 

Lavergne (Nashville) - 455 Industrial Blvd A, TN 73086

 

 

 

 

 

Lagasse

 

TX

 

San Antonio - Bldg. #3, 4500 NE Loop 410 San Antonio, TX 78218

 

 

 

 

 

USSCO

 

TX

 

Dallas - 5425 FAA Blvd., Irving, TX 75061

 

 

 

 

 

USSCO

 

TX

 

San Antonio - 3615 Highpoint Drive, TX 78217

 

 

 

 

 

USSCO

 

TX

 

Houston - 7677 Pinemont Ave, TX 77040

 

 

 

 

 

Lagasse

 

TX

 

Grand Prairie (Dallas) — 1358 W. Carrier Parkway NW, Grand Prairie, TX 75050

 

8

--------------------------------------------------------------------------------


 

LESSEE

 

STATE

 

FACILITY

 

 

 

 

 

Lagasse

 

TX

 

Grand Prairie (Dallas) — 410 West Trinity Blvd., Grand Prairie, TX 75050

 

 

 

 

 

Lagasse

 

TX

 

Houston — 7420 Security Way, TX 77040

 

 

 

 

 

USSCO

 

TX

 

Lubbock - 116 Slaton Road, TX 79404

 

 

 

 

 

USSCO

 

UT

 

Salt Lake City (Ninigret Park) — 4625 W. 1730 South Street., UT 84104

 

 

 

 

 

USSCO

 

WA

 

Tukwila (Seattle) - 18351 Cascade Ave South, WA 98188

 

 

 

 

 

USSCO

 

WA

 

Tukwila (Seattle) (offsite space) Segalle Bus Park, 18300 Southcenter Pkwy, WA
98188

 

 

 

 

 

Lagasse

 

WA

 

Auburn (Seattle) — 3703 I Street NW, Auburn, WA 98002

 

 

 

 

 

Lagasse

 

WA

 

Kent (Seattle) — 18417 72nd Ave. S., Kent, WA 98032 — Annex

 

 

 

 

 

USSCO

 

XX

 

Canada (Azerty) - 150 Delta Park Blvd., Brampton, Ontario

 

 

 

 

 

USSCO

 

XX

 

Canada - 3950 Cote Vertu Rd Suite 200, St. Laurent (Montreal) Quebec

 

 

 

 

 

USSCO

 

XX

 

Canada (Vancouver) -13140 Delf Place, Richmond, British Columbia

 

9

--------------------------------------------------------------------------------


 

C.                                    Public Warehouses or other Locations
pursuant to Bailment or Consignment Arrangements

 

Locations

 

Offsite Storage of Books and Records

 

Federal Record Storage Co.

111 International Blvd.

Glendale Heights, IL  60139

 

Printer

 

General Catalogs Printed and Bound

 

Quebecor World

4301 Evans to Lock Road

Augusta, Georgia

[Richmond County]

 

Quebecor World Warehouse

2516 Commerce Drive

Jonesboro, Arkansas 72401

 

Specialty Catalogs

 

Quebecor Color

4708 Kruger

Jonesboro, Arkansas

[Craighead County]

 

Quebecor Color

Brookfield, Wisconsin

[Waukesha County]

 

--------------------------------------------------------------------------------


 

Staging Locations

 

Tighe

481 Wildwood Ave.

Woburn, MA 01801

 

Richmond Bonded Warehouse

1511 4H Club Road

Augusta, GA 30906

 

Air Ground Xpress

55 Matchette Road

Clinton, PA 15026

 

Dohrn Transfer

625 3rd Ave.

Rock Island, IL 61201

 

Freight First

N115 W19028 Edison Drive

Germantown, WI 53022

 

Freight First

4950 W. Pershing Road

Cicero, IL 60804

 

GM Freight

25299 Brest Road

Taylor, MI 48180

 

FLX Inc.

5400 West 12th Street

Jacksonville, FL 32254

 

Richmond Bonded

455 Industrial Blvd.

LaVergne, TN 37086

 

Cross Country Courier

1010 Aldrin Drive

Eagan, MN 55121

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

to

 

PLEDGE AND SECURITY AGREEMENT

 

A.            Vehicles subject to certificates of title:

 

Description

 

Title Number and State where issued

 

 

 

 

 

1999 Ford Sterling Straight Truck

 

#H0430L689

 

Minnesota

1996 Great Dane 45’ Trailer

 

 

 

 

1997 Ford Pk Cof

 

#C0080N720

 

Minnesota

2004 Chevrolet ExprS2500

 

#T4243634178

 

Illinois

1978 FRU Trailer

 

#01G021062

 

Colorado

1984 FRU Trailer

 

#01G021059

 

Colorado

1990 FRU Trailer

 

#01G016724

 

Colorado

1989 FRU Trailer

 

#01G016723

 

Colorado

1986 FRU Trailer

 

#01G021056

 

Colorado

1991 G D Trailer

 

#01G021706

 

Colorado

1998 GDAN

 

#98470383

 

Florida

1998 GDAN

 

#98470275

 

Florida

1995 Trailmobile 48’ Trailer

 

 

 

 

1995 Trailmobile 48’ Trailer

 

 

 

 

1995 Trailmobile 48’ Trailer

 

 

 

 

1995 Trailmobile 48’ Trailer

 

 

 

 

1995 Trailmobile 48’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Pine 53’ Trailer

 

 

 

 

1990 Freu 48’ Trailer

 

 

 

 

1996 Freu 53’ Trailer

 

 

 

 

2000 Ottawa Yard Tractor

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1995 Trailmobile 53’ Trailer

 

 

 

 

1997 Ottawa Yard Tractor

 

 

 

 

 

--------------------------------------------------------------------------------


 

1990 Great Dane 45’ Trailer

 

 

 

 

1994 Great Dane 45’ Trailer

 

 

 

 

1996 Great Dane 45’ Trailer

 

 

 

 

1990 Great Dane 45’ Trailer

 

 

 

 

1996 Great Dane 45’ Trailer

 

 

 

 

1996 Great Dane 45’ Trailer

 

 

 

 

1990 Trailmobile 45’ Trailer

 

 

 

 

1993 Great Dane 45’ Trailer

 

 

 

 

1996 Great Dane 45’ Trailer

 

 

 

 

1999 Sterling Truck Van

 

 

 

 

1989 Great Dane Trailer

 

#5451440

 

Maine

1994 Great Dane Trailer

 

#4480849

 

Maine

 

B.            Aircraft/engines, ships, railcars and other vehicles governed by
federal statute:

 

NONE

 

C.            Patents, copyrights, trademarks protected under federal law:

 

US Copyright Status Chart

 

Title

 

Status

 

Reg. No.

 

Owner

 

 

 

 

 

 

 

I. S. S. Matchbook: a complete guidebook for matching information systems
supplies to office machines & computerized equipment.

 

Registered

 

TX1064590

 

United Stationers Supply Company.

 

 

 

 

 

 

 

I. S. S. Matchbook: a complete guidebook for matching information systems
supplies to office machines & computerized

 

Registered

 

TX1168772

 

United Stationers Supply Company.

 

--------------------------------------------------------------------------------


 

equipment.

 

 

 

 

 

 

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX1301077

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products pocket pricing guide: current list prices of office products
shown in our ... catalog.

 

Registered

 

TX1301126

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products pocket pricing guide: current list prices of office products
shown in our ... catalog.

 

Registered

 

TX1301127

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Basic office needs/ United Stationers.

 

Registered

 

TX1301129

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Information systems supplies: [catalog] : for data processing, word processing,
microfiche.

 

Registered

 

TX1301130

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Basic office needs/ United Stationers.

 

Registered

 

TX1301131

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Product list: wholesale distributors of office equipment & supplies / United
Stationers.

 

Registered

 

TX1301133

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Product list: wholesale distributors of office equipment & supplies / United
Stationers.

 

Registered

 

TX1301134

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office furnishings catalog.

 

Registered

 

TX1301135

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Added emphasis.

 

Registered

 

TX1301136

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Price tag sale of office products.

 

Registered

 

TX1301137

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Red tag sale of office products!.

 

Registered

 

TX1301138

 

United Stationers Supply Company.

 

14

--------------------------------------------------------------------------------


 

Added emphasis.

 

Registered

 

TX1301139

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office furnishings catalog.

 

Registered

 

TX1301140

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer: [wholesale distributors of office equipment & supplies] /
United Stationers.

 

Registered

 

TX1301141

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer: [wholesale distributors of office equipment & supplies] /
United Stationers.

 

Registered

 

TX1301142

 

United Stationers Supply Company.

 

 

 

 

 

 

 

The ... retail loose leaf catalog pricing service.

 

Registered

 

TX1301143

 

United Stationers Supply Company.

 

 

 

 

 

 

 

I S S matchbook 1984 : v. one.

 

Registered

 

TX1324271

 

United Stationers Supply Company.

 

 

 

 

 

 

 

I S S matchbook 1984 : v. two.

 

Registered

 

TX1324272

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Store fixtures and accessories catalog price list.

 

Registered

 

TX1394624

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Store fixtures & accessories.

 

Registered

 

TX1394662

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Unitape pricing service

 

Registered

 

TX1406478

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Information systems supplies: [catalog] : for data processing, word processing,
microfiche.

 

Registered

 

TX1429825

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX1430423

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products pocket pricing guide: current list prices of office products
shown in our ... catalog.

 

Registered

 

TX1433311

 

United Stationers Supply Company.

 

15

--------------------------------------------------------------------------------

 

 


 

I. S. S. Matchbook: a complete guidebook for matching information systems
supplies to office machines & computerized equipment.

 

Registered

 

TX1451858

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Basic office needs/ United Stationers.

 

Registered

 

TX1454413

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Cost ‘n’ sell pricing guide: for office products / United Stationers.

 

Registered

 

TX1461458

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Price busters.

 

Registered

 

TX1463710

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Price tag sale of office products.

 

Registered

 

TX1463711

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office furniture catalog/ United Stationers.

 

Registered

 

TX1471117

 

United Stationers Supply Company.

 

 

 

 

 

 

 

The New Johnson & Staley catalog ....

 

Registered

 

TX1575872

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Computer Supplies Matchbook: the complete guide for matching information systems
supplies to office machines & computerized equipment.

 

Registered

 

TX1576366

 

United Stationers Supply Company.

 

 

 

 

 

 

 

The Computer products catalog ....

 

Registered

 

TX1596538

 

United Stationers Supply Company.

 

 

 

 

 

 

 

File under savings! : ending date Feb. 28, 1985.

 

Registered

 

TX1596539

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Super savings on computer products : sale ends June 30, 1985.

 

Registered

 

TX1596540

 

United Stationers Supply Company.

 

16

--------------------------------------------------------------------------------


 

Impact!: office products sale news.

 

Registered

 

TX1596541

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Terrific buys on computer supplies : diskettes, paper, ribbons, furniture,
computer accessories : sale ends June 30, 1985.

 

Registered

 

TX1596542

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Red tag sale.

 

Registered

 

TX1596543

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Red tag sale of office products.

 

Registered

 

TX1596544

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Basic office needs/ United Stationers.

 

Registered

 

TX1705156

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office furniture catalog/ United Stationers.

 

Registered

 

TX1711405

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX1714547

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX1917621

 

United Stationers Supply Company.

 

 

 

 

 

 

 

The Computer products catalog ....

 

Registered

 

TX1918408

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Information systems supplies: [catalog] : for data processing, word processing,
microfiche.

 

Registered

 

TX1918409

 

United Stationers Supply Company.

 

 

 

 

 

 

 

The Computer products catalog ....

 

Registered

 

TX1929215

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office furniture ....

 

Registered

 

TX1929216

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Get ready for a New Year sale!

 

Registered

 

TX1929453

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Price tag sale : office products.

 

Registered

 

TX1929579

 

United Stationers Supply Company.

 

17

--------------------------------------------------------------------------------


 

Office products pocket pricing guide: current list prices of office products
shown in our ... catalog.

 

Registered

 

TX1930529

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Cost ‘n’ sell pricing guide: for office products / United Stationers.

 

Registered

 

TX1934044

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Basic office needs/ United Stationers.

 

Registered

 

TX1938655

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Red tag office supply sale.

 

Registered

 

TX1941094

 

United Stationers Supply Company.

 

 

 

 

 

 

 

The Computer products catalog ....

 

Registered

 

TX1941449

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Computer products sale!

 

Registered

 

TX1972211

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products sale.

 

Registered

 

TX1979469

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Red tag sale! on office supplies.

 

Registered

 

TX2025635

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products price tag sale.

 

Registered

 

TX2026206

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Computer Supplies Matchbook: the complete guide for matching information systems
supplies to office machines and computerized equipment.

 

Registered

 

TX2076889

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Cost & sell dealer net pricer: corresponds to ... general line catalog / United
Stationers Supply Company.

 

Registered

 

TX2077011

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Price tag sale—a harvest of fall savings.

 

Registered

 

TX2167491

 

United Stationers Supply Company.

 

 

 

 

 

 

 

The Computer

 

Registered

 

TX2167492

 

United Stationers Supply Company.

 

18

--------------------------------------------------------------------------------


 

products catalog ....

 

 

 

 

 

 

 

 

 

 

 

 

 

Computer accessories/ United Stationers Supply Company.

 

Registered

 

TX2167493

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Basic office needs/ United Stationers.

 

Registered

 

TX2172284

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office furniture ....

 

Registered

 

TX2179060

 

United Stationers Supply Company.

 

 

 

 

 

 

 

United Stationers impact flyer

 

Registered

 

TX2179837

 

United Stationers Supply Company.

 

 

 

 

 

 

 

United Stationers red tag

 

Registered

 

TX2179838

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX2204237

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX2382245

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX2738376

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX2900077

 

United Stationers Supply Company.

 

 

 

 

 

 

 

United selling skills : v. 1.

 

Registered

 

TX2950470

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Accounts receivable quick reference manual.

 

Registered

 

TX3000835

 

United Stationers Supply Company.

 

 

 

 

 

 

 

United Stationers, Inc., A/R system training instructor guide.

 

Registered

 

TX3000879

 

United Stationers Supply Company.

 

 

 

 

 

 

 

A/R system accounts receivable participant guide.

 

Registered

 

TX3049219

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office innovations.

 

Registered

 

TX3050497

 

United Stationers Supply Company.

 

19

--------------------------------------------------------------------------------


 

Office showcase: ... supplement.

 

Registered

 

TX3050498

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Today’s workplace. — Spring 1991-.

 

Registered

 

TX3050499

 

United Stationers Supply Company.

 

 

 

 

 

 

 

9 to 5.

 

Registered

 

TX3050500

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer/ United Stationers Supply Company.

 

Registered

 

TX3060108

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX3299391

 

United Stationers Supply Company.

 

 

 

 

 

 

 

COPAS.

 

Registered

 

TX3313950

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX3433966

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Matchbook: computer supplies and accessories : matching supplies to computer
equipment and office machines.

 

Registered

 

TX3443908

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Matchbook: computer supplies and accessories : matching supplies to computer
equipment and office machines.

 

Registered

 

TX3443909

 

United Stationers Supply Company.

 

 

 

 

 

 

 

The Computer products catalog ....

 

Registered

 

TX3443910

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Sanitary & maintenance supply.

 

Registered

 

TX3720944

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office furniture ....

 

Registered

 

TX3720945

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Payment by receipt : implementation guide.

 

Registered

 

TX3730184

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX3735855

 

United Stationers Supply Company.

 

20

--------------------------------------------------------------------------------

 

 


 

Office products catalog/ United Stationers.

 

Registered

 

TX3735859

 

United Stationers Supply Company.

 

 

 

 

 

 

 

United customer label system : user guide.

 

Registered

 

TX3756732

 

United Stationers Supply Company.

 

 

 

 

 

 

 

The Computer products catalog ....

 

Registered

 

TX3757483

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Uniterm : user guide for United Stationers’ terminal emulation software.

 

Registered

 

TX3783441

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer.

 

Registered

 

TX3844164

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer.

 

Registered

 

TX3844165

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer.

 

Registered

 

TX3859313

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Electronic management systems : your complete business advantage.

 

Registered

 

TX3859397

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer.

 

Registered

 

TX3913103

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX3936741

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Purchase to payment guide.

 

Registered

 

TX4084723

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer/ United Stationers Supply Company.

 

Registered

 

TX4092344

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer/ United Stationers Supply Company.

 

Registered

 

TX4092355

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Micro United Computer Products: quarterly sourcebook.

 

Registered

 

TX4112533

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products, 1996.

 

Registered

 

TX4122825

 

United Stationers Supply Company.

 

21

--------------------------------------------------------------------------------


 

Office products catalog/ United Stationers.

 

Registered

 

TX4122915

 

United Stationers Supply Company.

 

 

 

 

 

 

 

1996 catalog quick find directory.

 

Registered

 

TX4132788

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products 1999.

 

Registered

 

TX4258463

 

United Stationers Supply Company.

 

 

 

 

 

 

 

1996 computer products.

 

Registered

 

TX4366724

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products, 1997.

 

Registered

 

TX4377282

 

United Stationers Supply Company.

 

 

 

 

 

 

 

1997 office products.

 

Registered

 

TX4377283

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Micro United Computer Products: quarterly sourcebook.

 

Registered

 

TX4402446

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer/ United Stationers Supply Company.

 

Registered

 

TX4415515

 

United Stationers Supply Company.

 

 

 

 

 

 

 

The Computer products catalog ....

 

Registered

 

TX4418869

 

United Stationers Supply Company.

 

 

 

 

 

 

 

United Stationers Supply Company dealer net pricer, Apr.-Jun. 97.

 

Registered

 

TX4504833

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Micro United price book.

 

Registered

 

TX4530609

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer/ United Stationers Supply Company.

 

Registered

 

TX4562705

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Micro United price book.

 

Registered

 

TX4670664

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Business products ....

 

Registered

 

TX4690436

 

United Stationers Supply Company.

 

 

 

 

 

 

 

The Computer products catalog ....

 

Registered

 

TX4690950

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Micro United price book.

 

Registered

 

TX4690959

 

United Stationers Supply Company.

 

22

--------------------------------------------------------------------------------


 

Micro United price book.

 

Registered

 

TX4092354

 

United Stationers Supply Company.

 

 

 

 

 

 

 

United Stationers Supply Co., 97 Oct.-Dec. dealer net pricer.

 

Registered

 

TX4691004

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer/ United Stationers Supply Company.

 

Registered

 

TX4694647

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office furniture ....

 

Registered

 

TX4818476

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Micro United price book.

 

Registered

 

TX4819062

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Matchbook: computer supplies and accessories : matching supplies to computer
equipment and office machines.

 

Registered

 

TX4819378

 

United Stationers Supply Company.

 

 

 

 

 

 

 

United Stationers Supply Co., dealer net pricer : Oct.-Dec. 98.

 

Registered

 

TX4857522

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer/ United Stationers Supply Company.

 

Registered

 

TX5187186

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Price tag sale of office products.

 

Registered

 

TX840051

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Red tag sale of office products.

 

Registered

 

TX840052

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office furnishings ... : [office products for the 80’s].

 

Registered

 

TX840053

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Information systems supplies: [catalog] : for data processing, word processing,
microfiche.

 

Registered

 

TX840054

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Basic office needs/ United Stationers.

 

Registered

 

TX840055

 

United Stationers Supply Company.

 

23

--------------------------------------------------------------------------------


 

Information systems supplies: [catalog] : for data processing, word processing,
microfiche.

 

Registered

 

TX840056

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office furniture catalog/ United Stationers.

 

Registered

 

TX840057

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX840058

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Office products catalog/ United Stationers.

 

Registered

 

TX840059

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Product list: wholesale distributors of office equipment & supplies / United
Stationers.

 

Registered

 

TX840060

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Product list: wholesale distributors of office equipment & supplies / United
Stationers.

 

Registered

 

TX840061

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Basic office needs/ United Stationers.

 

Registered

 

TX840062

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Dealer net pricer: [wholesale distributors of office equipment & supplies] /
United Stationers.

 

Registered

 

TX840063

 

United Stationers Supply Company.

 

 

 

 

 

 

 

Price tag sale of office products.

 

Registered

 

TX849570

 

United Stationers Supply Company.

 

 

 

 

 

 

 

I. S. S. matchbook: a complete guidebook for matching information systems
supplies to office machines & computerized equipment : magnetic media, ribbons,
copier supplies

 

Registered

 

TX910208

 

United Stationers Supply Company.

 

24

--------------------------------------------------------------------------------


 

Consumer Sales marketing Program

 

Registered

 

TXu548226

 

United Stationers Supply Company.

 

US Trademark Status Chart

 

Mark

 

Status

 

Reg. No.

 

Owner

 

Registration
Date/
Application
Filing Date

 

 

 

 

 

 

 

 

 

BOARDWALK

 

Pending

 

77-086,775

 

LAGASSE, INC.

 

1/19/07

 

 

 

 

 

 

 

 

 

BOARDWALK and Design

 

Registered

 

2,429,442

 

LAGASSE, INC.

 

2/20/01

 

 

 

 

 

 

 

 

 

PENNY LANE and Design

 

Registered

 

3,010,823

 

LAGASSE, INC.

 

11/1/05

 

 

 

 

 

 

 

 

 

SYSTEM CLEAN

 

Registered

 

2,363,058

 

LAGASSE, INC.

 

6/27/00

 

 

 

 

 

 

 

 

 

ALERA

 

Registered

 

3,234,856

 

UNITED STATIONERS SUPPLY CO

 

4/24/07

 

 

 

 

 

 

 

 

 

AZERTY

 

Registered

 

1,496,309

 

UNITED STATIONERS SUPPLY CO

 

7/12/88

 

 

 

 

 

 

 

 

 

DAISYTEK

 

Registered

 

1,514,988

 

UNITED STATIONERS SUPPLY CO

 

11/29/88

 

 

 

 

 

 

 

 

 

INNOVERA

 

Pending

 

78-623,900

 

UNITED STATIONERS SUPPLY CO

 

5/5/05

 

 

 

 

 

 

 

 

 

JAGUAR PLASTICS

 

Pending

 

78-924,669

 

UNITED STATIONERS SUPPLY CO

 

7/6/06

 

 

 

 

 

 

 

 

 

LEGAL & LEDGER

 

Registered

 

3,272,816

 

UNITED STATIONERS SUPPLY CO

 

7/31/07

 

 

 

 

 

 

 

 

 

LINK 360

 

Pending

 

78-756,123

 

UNITED STATIONERS SUPPLY CO

 

11/17/05

 

 

 

 

 

 

 

 

 

NO ONE DELIVERS LIKE UNITED

 

Registered

 

3,038,052

 

UNITED STATIONERS SUPPLY CO

 

1/3/06

 

25

--------------------------------------------------------------------------------


 

STATIONERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE IMPRESSIONS

 

Pending

 

78-819,852

 

UNITED STATIONERS SUPPLY CO

 

2/21/06

 

 

 

 

 

 

 

 

 

OFFICE REMEDIES

 

Registered

 

3,088,701

 

UNITED STATIONERS SUPPLY CO

 

5/2/06

 

 

 

 

 

 

 

 

 

OFFICE RXEMEDIES and Design

 

Registered

 

3,105,097

 

UNITED STATIONERS SUPPLY CO

 

6/13/06

 

 

 

 

 

 

 

 

 

PAPERRAP

 

Registered

 

3,062,671

 

UNITED STATIONERS SUPPLY CO

 

2/28/06

 

 

 

 

 

 

 

 

 

PAPERRAP.COM

 

Registered

 

3,062,399

 

UNITED STATIONERS SUPPLY CO

 

2/28/06

 

 

 

 

 

 

 

 

 

PERFECTLY PRACTICAL

 

Pending

 

78-802,631

 

UNITED STATIONERS SUPPLY CO

 

1/30/06

 

 

 

 

 

 

 

 

 

PERFECTLY PRACTICAL

 

Pending

 

78-802,654

 

UNITED STATIONERS SUPPLY CO

 

1/30/06

 

 

 

 

 

 

 

 

 

THE TRAVELIN’ TRAINER

 

Registered

 

2,911,261

 

UNITED STATIONERS SUPPLY CO

 

12/14/04

 

 

 

 

 

 

 

 

 

U and Design

 

Pending

 

78-819,843

 

UNITED STATIONERS SUPPLY CO

 

2/21/06

 

 

 

 

 

 

 

 

 

U Stylized Letters

 

Pending

 

78-802,616

 

UNITED STATIONERS SUPPLY CO

 

1/30/06

 

 

 

 

 

 

 

 

 

U Stylized Letters

 

Pending

 

78-802,639

 

UNITED STATIONERS SUPPLY CO

 

1/30/06

 

 

 

 

 

 

 

 

 

U Stylized Letters

 

Pending

 

78-802,670

 

UNITED STATIONERS SUPPLY CO

 

1/30/06

 

 

 

 

 

 

 

 

 

UNITED STATIONERS

 

Registered

 

3,050,300

 

UNITED STATIONERS SUPPLY CO

 

1/24/06

 

 

 

 

 

 

 

 

 

UNIVERSAL

 

Registered

 

3,250,457

 

UNITED STATIONERS SUPPLY CO

 

6/12/07

 

 

 

 

 

 

 

 

 

UNIVERSAL

 

Pending

 

78-736,419

 

UNITED STATIONERS SUPPLY CO

 

10/19/05

 

 

 

 

 

 

 

 

 

COLE LEGAL RECORD

 

Registered

 

508,745

 

UNITED STATIONERS SUPPLY CO.

 

4/19/49

 

26

--------------------------------------------------------------------------------

 

 


 

COMFORT GRIP

 

Registered

 

2,116,492

 

UNITED STATIONERS SUPPLY CO.

 

11/25/97

 

 

 

 

 

 

 

 

 

CONCEPT 90

 

Registered

 

1,515,376

 

UNITED STATIONERS SUPPLY CO.

 

12/6/88

 

 

 

 

 

 

 

 

 

DERMABRAND

 

Registered

 

2,643,386

 

UNITED STATIONERS SUPPLY CO.

 

10/29/02

 

 

 

 

 

 

 

 

 

ENVELOPE Design Only

 

Registered

 

2,492,017

 

UNITED STATIONERS SUPPLY CO.

 

9/25/01

 

 

 

 

 

 

 

 

 

HANDS Design Only

 

Registered

 

2,571,420

 

UNITED STATIONERS SUPPLY CO.

 

5/21/02

 

 

 

 

 

 

 

 

 

EXECUTIVE IMPRESSIONS

 

Registered

 

2,155,076

 

UNITED STATIONERS SUPPLY CO.

 

5/5/98

 

 

 

 

 

 

 

 

 

FULFILLMENT THAT DELIVERS YOUR BRAND

 

Registered

 

2,589,674

 

UNITED STATIONERS SUPPLY CO.

 

7/2/02

 

 

 

 

 

 

 

 

 

GALAXY

 

Registered

 

3,247,619

 

UNITED STATIONERS SUPPLY CO.

 

5/29/07

 

 

 

 

 

 

 

 

 

LAGASSE

 

Registered

 

2,619,155

 

UNITED STATIONERS SUPPLY CO.

 

9/10/02

 

 

 

 

 

 

 

 

 

MATCHBOOK

 

Registered

 

1,567,143

 

UNITED STATIONERS SUPPLY CO.

 

11/21/89

 

 

 

 

 

 

 

 

 

NED

 

Registered

 

2,587,795

 

UNITED STATIONERS SUPPLY CO.

 

7/2/02

 

 

 

 

 

 

 

 

 

OFFICE IMPRESSIONS

 

Registered

 

1,845,143

 

UNITED STATIONERS SUPPLY CO.

 

7/12/94

 

 

 

 

 

 

 

 

 

ORDER PEOPLE

 

Registered

 

2,679,123

 

UNITED STATIONERS

 

1/21/03

 

27

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SUPPLY CO.

 

 

 

 

 

 

 

 

 

 

 

PREMIERE PADS

 

Registered

 

3,256,063

 

UNITED STATIONERS SUPPLY CO.

 

6/26/07

 

 

 

 

 

 

 

 

 

THE BIGGEST BOOK

 

Registered

 

2,614,572

 

UNITED STATIONERS SUPPLY CO.

 

9/3/02

 

 

 

 

 

 

 

 

 

THE SYSTEM WORKS. FOR YOU.

 

Registered

 

2,571,419

 

UNITED STATIONERS SUPPLY CO.

 

5/21/02

 

 

 

 

 

 

 

 

 

UNILABEL and Design

 

Registered

 

1,426,529

 

UNITED STATIONERS SUPPLY CO.

 

1/27/87

 

 

 

 

 

 

 

 

 

UNILINK

 

Registered

 

1,637,064

 

UNITED STATIONERS SUPPLY CO.

 

3/5/91

 

 

 

 

 

 

 

 

 

UNISAN

 

Registered

 

2,004,776

 

UNITED STATIONERS SUPPLY CO.

 

10/1/96

 

 

 

 

 

 

 

 

 

UNISAN

 

Registered

 

2,010,540

 

UNITED STATIONERS SUPPLY CO.

 

10/22/96

 

 

 

 

 

 

 

 

 

UNITAPE

 

Registered

 

1,264,767

 

UNITED STATIONERS SUPPLY CO.

 

1/24/84

 

 

 

 

 

 

 

 

 

UNITED STATIONERS

 

Registered

 

2,486,918

 

UNITED STATIONERS SUPPLY CO.

 

1/11/01

 

 

 

 

 

 

 

 

 

UNITED STATIONERS and Design

 

Registered

 

1,118,921

 

UNITED STATIONERS SUPPLY CO.

 

5/22/79

 

 

 

 

 

 

 

 

 

UNITED STATIONERS and Design

 

Registered

 

1,249,235

 

UNITED STATIONERS SUPPLY CO.

 

8/23/83

 

 

 

 

 

 

 

 

 

UNITED STATIONERS

 

Registered

 

1,514,147

 

UNITED STATIONERS

 

11/22/88

 

28

--------------------------------------------------------------------------------


 

and Design

 

 

 

 

 

SUPPLY CO.

 

 

 

 

 

 

 

 

 

 

 

UNIVERSAL

 

Registered

 

1,846,688

 

UNITED STATIONERS SUPPLY CO.

 

7/26/94

 

 

 

 

 

 

 

 

 

UNIVERSAL

 

Registered

 

1,881,035

 

UNITED STATIONERS SUPPLY CO.

 

2/28/95

 

 

 

 

 

 

 

 

 

WEBSCORE

 

Registered

 

2,609,037

 

UNITED STATIONERS SUPPLY CO.

 

8/20/02

 

 

 

 

 

 

 

 

 

WINDSOFT

 

Registered

 

2,544,665

 

UNITED STATIONERS SUPPLY CO.

 

5/5/02

 

29

--------------------------------------------------------------------------------


 

EXHIBIT C

to

PLEDGE AND SECURITY AGREEMENT

 

List of Pledged Securities

 

A.            STOCKS:

 

Issuer

 

Certificate
Number(3)

 

Record of
Beneficial
Owner

 

Number
Shares(4)

 

Class

 

 

 

 

 

 

 

 

 

United Stationers Supply Co.

 

[to come]

 

United Stationers Inc.

 

849

 

Common

 

 

 

 

 

 

 

 

 

Lagasse, Inc.

 

90

 

United Stationers Supply Co.

 

2,088

 

Common

 

 

 

 

 

 

 

 

 

United Stationers Financial Services LLC

 

N/A

 

United Stationers Supply Co.

 

100% of issued and outstanding equity interests

 

N/A

 

 

 

 

 

 

 

 

 

United Stationers Technology Services LLC

 

N/A

 

United Stationers Supply Co.

 

100% of issued and outstanding equity interests

 

N/A

 

 

 

 

 

 

 

 

 

USS Receivables Company, Ltd.

 

2

 

United Stationers Financial Services LLC

 

350

 

Ordinary

 

B.            BONDS EXCEEDING THRESHOLD:

 

NONE

 

C.            GOVERNMENT SECURITIES EXCEEDING THRESHOLD:

 

NONE

 

D.            OTHER SECURITIES OR OTHER INVESTMENT PROPERTY (CERTIFICATED AND
UNCERTIFICATED) EXCEEDING THRESHOLD:

 

NONE

 

--------------------------------------------------------------------------------

(3)  Certificate numbers to be confirmed upon receipt of pledged stock from
JPMorgan.

 

(4)  To be confirmed upon receipt of pledge stock from JPMorgan.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

to

PLEDGE AND SECURITY AGREEMENT

 

Offices in which Financing Statements have been filed.

 

Companies

 

Filing Jurisdiction

 

 

 

United Stationers Inc, a Delaware corporation.

 

Delaware Secretary of State

 

 

 

United Stationers Supply Co., an Illinois corporation

 

Illinois Secretary of State

 

 

 

Azerty Incorporated, a Delaware corporation

 

Delaware Secretary of State

 

 

 

Lagasse, Inc., a Louisiana corporation

 

Louisiana Secretary of State

 

 

 

United Stationers Financial Services LLC, an Illinois limited liability company

 

Illinois Secretary of State

 

 

 

United Stationers Technology Services LLC, an Illinois limited liability company

 

Illinois Secretary of State

 

--------------------------------------------------------------------------------


 

EXHIBIT E

to

PLEDGE AND SECURITY AGREEMENT

 

Commercial Tort Claims

 

NONE

 

--------------------------------------------------------------------------------

 

 

 